








 


Exhibit 10.2


Execution Copy










SECOND AMENDED AND RESTATED CREDIT AGREEMENT




dated as of




April 27, 2012




among




TESCO US HOLDING LP,
as US Borrower,




TESCO CORPORATION,
as Canadian Borrower,


The Lenders Party Hereto




and




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


___________________________


J.P. MORGAN SECURITIES LLC,
as Sole Bookrunner and Sole Lead Arranger

























TABLE OF CONTENTS
Page
ARTICLE I


Definitions
 
 
 
 
SECTION 1.01.
Defined Terms
1
 
SECTION 1.02.
Classification of Loans and Borrowings
20
 
SECTION 1.03.
Terms Generally
20
 
SECTION 1.04.
Accounting Terms; GAAP
20
 
SECTION 1.05.
Foreign Currency Calculations…………………………………..
21
 


ARTICLE II


The Credits
 
 
 
 
SECTION 2.01.
Commitments
21
 
SECTION 2.02.
Loans and Borrowings
21
 
SECTION 2.03.
Requests for Borrowings
22
 
SECTION 2.04.
Evidence of Debt
23
 
SECTION 2.05.
Swingline Loans
23
 
SECTION 2.06.
Letters of Credit
24
 
SECTION 2.07.
Funding of Borrowings
28
 
SECTION 2.08.
Interest Elections
28
 
SECTION 2.09.
Termination and Reduction of Commitments; Increase in Commitments.
29
 
SECTION 2.10.
Repayment of Loans
31
 
SECTION 2.11.
Prepayment of Loans
31
 
SECTION 2.12.
Fees
31
 
SECTION 2.13.
Interest
32
 
SECTION 2.14.
Alternate Rate of Interest
33
 
SECTION 2.15.
Increased Costs
34
 
SECTION 2.16.
Break Funding Payments
35
 
SECTION 2.17.
Taxes
35
 
SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
38
 
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
40
 
SECTION 2.20.
Defaulting Lenders
40
 
 
 
 
 
 
 
 
 


ARTICLE III


Representations and Warranties
 
 
 
 
SECTION 3.01.
Organization; Powers
42
 
SECTION 3.02.
Authorization; Enforceability
42
 
SECTION 3.03.
Governmental Approvals; No Conflicts
43
 
SECTION 3.04.
Financial Condition; No Material Adverse Change
43
 
SECTION 3.05.
Properties
43
 
SECTION 3.06.
Litigation and Environmental Matters
43
 
SECTION 3.07.
Compliance with Laws and Agreements
44
 



SECTION 3.08.
Investment Company Status
44
SECTION 3.09.
Taxes
44
SECTION 3.10.
Pension Plans
44
SECTION 3.11.
Disclosure
45
SECTION 3.12.
Labor Matters
45
SECTION 3.13.
Solvency
45
 
 
 


ARTICLE IV


Conditions
SECTION 4.01.
Effective Date
45
SECTION 4.02.
Each Credit Event
47
 
 
 
ARTICLE V


Affirmative Covenants
 
 
 
SECTION 5.01.
Financial Statements, Ratings Change and Other Information
48
SECTION 5.02.
Notices of Material Events
49
SECTION 5.03.
Existence; Conduct of Business
49
SECTION 5.04
Payment of Obligations
49
SECTION 5.05.
Maintenance of Properties; Insurance
49
SECTION 5.06.
Books and Records; Inspection Rights
49
SECTION 5.07.
Compliance with Laws
50
SECTION 5.08.
Use of Proceeds and Letters of Credit
50
SECTION 5.09
Collateral Security; Further Assurances
50
 
 
 


ARTICLE VI


Negative Covenants
SECTION 6.01.
Indebtedness
52
SECTION 6.02.
Liens
53
SECTION 6.03.
Fundamental Changes; Sale of Assets
53
SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
54
SECTION 6.05.
Swap Agreements
55
SECTION 6.06.
Restricted Payments
55
SECTION 6.07.
Transactions with Affiliates
56
SECTION 6.08.
Restrictive
Agreements............................................................
57
SECTION 6.09
Change of Name or Location; Change of Fiscal Year
57
SECTION 6.10
Amendments to Agreements41
57
SECTION 6.11
Prepayment of Indebtedness; Subordinated Indebtedness
57
SECTION 6.12
Leverage Ratio
57
SECTION 6.13
Minimum Net Worth
57
SECTION 6.14
Interest Coverage Ratio
57

SECTION 6.15
Consolidated Capital Expenditures
58
 
 
 
 
 
ARTICLE VII
 
 
Events of Default
58
 
 
 
 
 
ARTICLE VIII
 
The Administrative Agent
60
 
 
 
ARTICLE IX


Miscellaneous
SECTION 9.01.
Notices
64
SECTION 9.02.
Waivers; Amendments
64
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
66
SECTION 9.04.
Successors and Assigns
67
SECTION 9.05.
Survival
70
SECTION 9.06.
Counterparts; Integration; Effectiveness
70
SECTION 9.07.
Severability
71
SECTION 9.08.
Right of Setoff
71
SECTION 9.09.
Governing Law; Jurisdiction; Consent
  to Service of Process
71
SECTION 9.10.
WAIVER OF JURY TRIAL
72
SECTION 9.11.
Headings
72
SECTION 9.12.
Confidentiality
72
SECTION 9.13.
Interest Rate Limitation
73
SECTION 9.14.
USA PATRIOT Act
73
SECTION 9.15.
Conversion of Currencies.
73





SCHEDULES:
Schedule 2.01 -- Commitments
Schedule 2.06 -- Existing Letters of Credit
Schedule 3.06 -- Disclosed Matters
Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 6.04 -- Existing Investments
Schedule 6.08 -- Existing Restrictions


EXHIBITS:
Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Form of Notes
Exhibit C-1 -- U.S. Tax Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit C-2 -- U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)


Exhibit C-3 -- U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit C-4 -- U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes)


        
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 27, 2012, is
among TESCO US HOLDING LP, TESCO CORPORATION, the LENDERS party hereto from time
to time, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.


RECITALS


A.    The Borrowers, the lenders party thereto (the "Existing Lenders") and
JPMorgan Chase Bank, N.A., as administrative agent for such Existing Lenders,
are each party to an Amended and Restated Credit Agreement dated as of June 5,
2007 (which amended and restated a Credit Agreement dated as of November 2,
2005, as amended), as amended (the "Existing Credit Agreement").


B.    The Borrowers have requested that the Lenders, including each lender
becoming a Lender on the date hereof, and the Administrative Agent amend and
restate the Existing Credit Agreement as herein provided, and the Lenders and
the Administrative Agent are willing to amend and restate the Existing Credit
Agreement on the terms and conditions herein set forth.


AGREEMENT


In consideration of the premises and of the mutual agreements herein contained,
the parties hereto agree that the Existing Credit Agreement shall be amended and
restated in its entirety as follows:


ARTICLE I


Definitions


SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


"ABR", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
    
"Acquisition" means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Parent or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the Equity Interests of a Person.


"Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 0.0001%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate.


"Administrative Agent" means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.


"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Alternate Base Rate” means (a) with respect to Loans denominated in U.S.
Dollars, the Alternate Base Rate - U.S., and (b) with respect to Loans
denominated in Canadian Dollars, the Alternate Base Rate - Canada.
        
“Alternate Base Rate - Canada” means, for any day, the greater of (a) the
Canadian Prime Rate and (b) the CDOR Rate for a one month term in effect from
time to time plus 100 basis points per annum.


"Alternate Base Rate - U.S." means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1% or (c) the Adjusted LIBO Rate
for a one month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%, provided that, for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
rate appearing on the Reuters BBA Libor Rates Page 3750 (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.


"Applicable Percentage" means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender's Commitments; provided that in the
case of Section 2.20 when a Defaulting Lender shall exist, "Applicable
Percentage" shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender's Commitment) represented by such Lender's Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender's status as a Defaulting Lender at the time of
determination.


"Applicable Rate" means, for any day, with respect to any Eurodollar Loan, ABR
Loan or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption "Eurodollar
Spread" , “ABR Spread” or "Commitment Fee Rate", as the case may be, based upon
the Leverage Ratio as of the most recent determination date:
 
Level
Leverage Ratio
Eurodollar Spread
ABR Spread
Commitment Fee Rate
I
≤ 1.0:1.0
2%
1%
0.375%
II
> 1.0:1.0 and ≤ 1.5:1.0
2.25%
1.25%
0.375%
III
> 1.50:1.0 and ≤ 2.0:1.0
2.5%
1.5%
0.5%
IV
> 2.0:1.0 and ≤ 2.5:10.0
2.75%
1.75%
0.5%
V
> 2.50:1.0
3%
2%
0.5%



The Applicable Rate shall be determined in accordance with the foregoing table
based on the Leverage Ratio as of the end of each Fiscal Quarter, as calculated
for the four most recently ended consecutive Fiscal Quarters of the Parent.
Adjustments, if any, to the Applicable Rate shall be effective five Business
Days after the Administrative Agent is scheduled to receive the applicable
financials under Section 5.01(a) or (b) and certificate under Section 5.01(c).
If the Parent fails to deliver the financials to the Administrative Agent at the
time required hereunder, then the Applicable Rate shall be set at Level V until
such financials are so delivered. As of the Effective Date the Applicable Rate
shall be set at Level I, and shall be adjusted for the first time based on the
financials for the Fiscal Quarter ending March 31, 2012.


"Approved Fund" has the meaning assigned to such term in Section 9.04.


"Asset Sale" means any sale, transfer, lease or other disposition (in one
transaction or in a series of transactions) of any asset (in each case, whether
now owned or here-after acquired) of the Parent of any Subsidiary, excluding (a)
sales and leases of inventory in the ordinary course of business, (b) sales,
transfers, leases or other dispositions from the Parent or any Subsidiary to a
Loan Party and sales among Subsidiaries that are not Loan Parties, and (c) sales
of drilling equipment during or at the termination of short term (less than 36
months in duration) leases, lease purchase or rental agreements thereof to the
lessor under such lease if the intent at the inception of such lease, lease
purchase or rental agreement was for such lessor to purchase such drilling
equipment, in each case in the ordinary course of business and consistent with
past practices.


"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
    
"Availability Period" means the period from and including the Effective Date to
but excluding the earlier of the Revolving Credit Maturity Date and the date of
termination of the Commitments.


“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).


“Banking Services Obligations” means any and all obligations of any Loan Party,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) in connection with Banking Services.
    
"Bankruptcy Event" means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.


"Beneficial Owner" means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.
    
"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.


"Borrowers" means the US Borrower and the Canadian Borrower.


"Borrowing" means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.


"Borrowing Request" means a request by a Borrower for a Borrowing in accordance
with Section 2.03.


"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston are authorized or required by law to remain
closed; provided that, when used in connection with a Eurodollar Loan, the term
"Business Day" shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market, and when used in
connection with a Swingline Canadian Loan, the term "Business Day" shall also
exclude any day on which commercial banks in Toronto, Ontario are authorized or
required by law to remain closed.


"Canadian Borrower" means the Parent as the borrower of Swingline Canadian Loans
hereunder.


"Canadian Dollars" or "C$" means the lawful currency of Canada.
        
"Canadian Lender" means any Lender that (a) is incorporated under the laws of
Canada or a province thereof, (b) is an "authorized foreign bank" as defined
under the Income Tax Act (Canada) that will receive all amounts paid or credited
to it with respect to the Swingline Canadian Loans or Letters of Credit for the
account of a Canadian LC Obligor in respect of its "Canadian banking business"
for the purposes of the Income Tax Act (Canada) or (c) the Minister of National
Revenue is satisfied that payments made to it hereunder would not be subject to
Canadian withholding taxes pursuant to Regulation 805(2) of the Income Tax Act
(Canada).


“Canadian Pension Plan” means any “pension plan” or “plan” that is subject to
the funding requirements of the Pension Benefits Act (Ontario) or applicable
pension benefits legislation in any other Canadian jurisdiction and is
applicable to employees resident in Canada of a Parent or any of its
Subsidiaries.


“Canadian Prime Rate” means, on any day, the annual rate of interest announced
from time to time by the Administrative Agent as being its reference rate then
in effect for determining interest rates on Canadian Dollar-denominated
commercial loans made by it in Canada.


“Canadian Welfare Plan” means any medical, health, hospitalization, insurance or
other employee benefit or welfare plan or arrangement applicable to employees
resident in Canada of a Parent or any of its Subsidiaries.


"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


“CDOR Rate” means for the relevant interest period, the Canadian deposit offered
rate which, in turn means on any day the sum of: (a) the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant interest period
for Canadian Dollar-denominated bankers' acceptances displayed and identified as
such on the “Reuters Screen CDOR Page” as defined in the International Swap
Dealer Association, Inc. definitions, as modified and amended from time to time,
as of 10:00 a.m. Toronto local time on such day and, if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Administrative Agent after 10:00 a.m. Toronto local time to reflect any error in
the posted rate of interest or in the posted average annual rate of interest);
plus (b) 0.10% per annum; provided that if such rates are not available on the
Reuters Screen CDOR Page on any particular day, then the Canadian deposit
offered rate component of such rate on that day shall be calculated as the cost
of funds quoted by the Administrative Agent to raise Canadian Dollars for the
applicable interest period as of 10:00 a.m. Toronto local time on such day for
commercial loans or other extensions of credit to businesses of comparable
credit risk; or if such day is not a Business Day, then as quoted by the
Administrative Agent on the immediately preceding Business Day.


"Change in Control" means the occurrence of any of the following events: (a) the
Parent ceases to own directly or indirectly 100% of the Equity Interests in the
US Borrower; (b) the Parent ceases to own, either directly or indirectly, 100%
of the Equity Interests in any of its material U.S. or Canadian Subsidiaries
other than the US Borrower other than (i) as a result of a sale of asset or
merger permitted under Section 6.03, (ii) any directors' qualifying shares
mandated by applicable law, and (iii) with respect to any Subsidiary that is
organized in a foreign jurisdiction, to the extent that such Subsidiary is
required by the applicable laws and regulations of such foreign jurisdiction to
be partially owned by the government of such foreign jurisdiction or individual
or corporate citizens of such foreign jurisdiction; (c) any "person" or "group"
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the "beneficial
owner" (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have "beneficial
ownership" of all securities that such person or group has the right to acquire
(such right, an "option right"), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the equity securities of the Parent entitled to vote for members of
the board of directors or equivalent governing body of the Parent on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or (d)
during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.


"Change in Law" means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender's or the Issuing Bank's holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided however, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder, issued
in connection therewith or in implementation thereof, and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.
"Class", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.


"Code" means the Internal Revenue Code of 1986, as amended from time to time.


"Collateral" means, collectively, the "Collateral" under and as defined in, and
any other assets upon which a Lien has been granted by, any of the Collateral
Documents.


"Collateral Documents" means, collectively, the Security Agreements, the
Guaranties and all other agreements or documents granting or perfecting a Lien
in favor of the Administrative Agent for the benefit of the Lenders or otherwise
providing support for the Secured Obligations at any time (including without
limitation all such agreements executed pursuant to the Existing Credit
Agreement), as any of the foregoing may be amended or modified from time to
time.


"Commitment" means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender's Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender's Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders' Commitments is $125,000,000.


“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of the Parent and its Subsidiaries calculated on a
consolidated basis for such period.


“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (a) Consolidated Interest
Expense, (b) expense for taxes paid or accrued net of tax refunds, (c)
depreciation, (d) amortization, (e) non-cash charges relating to any
compensation deduction as a result of the grant of any stock or other Equity
Interests to employees, officers or directors, (f) non-cash foreign currency
exchange gains and losses, (g) extraordinary non-cash losses incurred other than
in the ordinary course of business, and (h) other non-cash losses and expenses
determined in accordance with GAAP, minus, to the extent included in
Consolidated Net Income, extraordinary gains realized other than in the ordinary
course of business and all non-cash gains or other income determined in
accordance with GAAP, all calculated for the Parent and its Subsidiaries on a
consolidated basis.


"Consolidated Funded Indebtedness" means at any time the (a) all obligations of
the Parent and its Subsidiaries for borrowed money or with respect to deposits
or advances of any kind, (b) all obligations of the Parent and its Subsidiaries
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of the Parent and its Subsidiaries upon which interest charges are
customarily paid, (d) all obligations of the Parent and its Subsidiaries under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of the Parent and its Subsidiaries
in respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by the Parent and its Subsidiaries, whether or not
the Indebtedness secured thereby has been assumed, and (g) any other
Indebtedness or other financial accommodation (excluding current accounts
payable incurred in the ordinary course of business) of the Parent and its
Subsidiaries which in accordance with GAAP would be shown as a liability on a
consolidated balance sheet, all as calculated on a consolidated basis for the
Parent and its Subsidiaries.


"Consolidated Interest Expense" means, with reference to any period, the
interest expense of the Parent and its Subsidiaries calculated on a consolidated
basis for such period.


“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Parent and its Subsidiaries calculated on a consolidated basis
for such period.


“Consolidated Net Worth” means at any time the consolidated stockholders' equity
of the Parent and its Subsidiaries calculated on a consolidated basis as of such
time.


“Consolidated Tangible Assets” means, as of any date, Consolidated Total Assets
at such date, after deducting therefrom, to the extent included in Consolidated
Total Assets, the amounts of: (a) minority interests in Subsidiaries held by
Persons other than the Parent or a Subsidiary, and (b) all goodwill, trade
names, trademarks, patents, organization expense, unamortized debt discount and
expense and other assets classified as intangibles in accordance with GAAP.


“Consolidated Total Assets” means, as of any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the Parent and its Subsidiaries
at such date.


"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.


"Credit Party" means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.


"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


"Defaulting Lender" means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender's good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender's good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit (unless such writing or public statement indicates
that such position is based on such Lender's good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a loan under such other agreements cannot be
satisfied), (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party's receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has, or has a parent entity that has, become the subject of a
Bankruptcy Event.
"Disclosed Matters" means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.


"Disqualified Stock" means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part.


"Dollar", "dollar" or "$" refers to lawful money of the United States of
America.


"Dollar Equivalent" means, on any date of determination (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any other
currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such currency at the time in effect under the provisions of such
Section.


"Effective Date" means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
    
"Environmental Laws" means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to public
health and safety matters.


"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


"Equity Interests " means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.


"ERISA Event" means (a) any "reportable event", as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the existence with
respect to any Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Loan Party or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Loan Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Loan Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Loan Party or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from any Loan Party or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.


"Eurodollar", when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.


"Event of Default" has the meaning assigned to such term in Article VII.
        
"Exchange Rate" means on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars, the rate at which such currency
may be exchanged into Dollars at the time of determination on such day on the
Reuters Currency pages, if available, for such currency. In the event that such
rate does not appear on any Reuters Currency pages, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be reasonably determined by the Administrative Agent, or,
in the absence of such service, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about such time as the Administrative
Agent shall elect after determining that such rates shall be the basis for
determining the Exchange Rate, on such date for the purchase of Dollars for
delivery two Business Days later; provided that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.


"Excluded Taxes" means, with respect to any Loan Party under any Loan Document,
any of the following Taxes imposed on or with respect to a Recipient: (a) income
or franchise Taxes imposed on (or measured by) its net income by the United
States of America, or by the jurisdiction under the laws of which such Recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits Taxes imposed by the United States of America or any similar Taxes
imposed by any other jurisdiction in which the Borrower is located and (c) in
the case of a Non-U.S. Lender (other than an assignee pursuant to a request by
the Borrower under Section 2.19(b)), any U.S. Federal withholding Taxes
resulting from any law in effect (including FATCA) on such date such Non-U.S.
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Non-U.S. Lender's failure to comply with Section
2.17(f), except to the extent that such Non-U.S. Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding Taxes pursuant to Section 2.17(a).


“Existing Letter of Credit” means a letter of credit issued and outstanding as
of the date hereof and listed on Schedule 2.06 hereto.


"Existing Lenders" is defined in the recitals to this Agreement.


"Existing Credit Agreement" is defined in the recitals to this Agreement.


"Exiting Lender" is defined in Section 2.01(b).


"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.


"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.


"Financial Officer" means the chief financial officer, principal accounting
officer, treasurer or controller of the Parent.


"Fiscal Quarter" means any of the quarterly accounting periods of the Parent
ending on March 31, June 30, September 30 and December 31 of each year.
"Fiscal Year" means any of the annual accounting periods of the Parent ending on
December 31 of each year.


"GAAP" means generally accepted accounting principles in the United States of
America.


"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.


"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations entered into in connection with any acquisition
or disposition of assets permitted under this Agreement.


"Guarantor" means (a) each present and future Subsidiary organized under the
laws of the United States or any State or other political subdivision thereof;
(b) each present and future Subsidiary organized under the laws of Canada or any
Province or other political subdivision thereof; (c) each Material
Non-U.S./Canadian Subsidiary Guarantor; (d) each other Non-U.S./Canadian
Subsidiary elected by the Parent at any time to be a Guarantor which delivers a
Guaranty hereunder and satisfies the conditions to being a Guarantor under
Section 5.09(d); and (e) each Borrower, each of which shall be a Guarantor with
respect to the Secured Obligations of the other Borrower and the other Loan
Parties.


"Guaranty" means each guaranty executed by a Guarantor, which shall be in form
and substance reasonably satisfactory to the Administrative Agent, including
without limitation all such existing guaranties executed pursuant to the
Existing Credit Agreement.


"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


"IFRS" means the body of pronouncements issued by the International Accounting
Standards Board (IASB), including International Financial Reporting Standards
and interpretations approved by the IASB, International Accounting Standards and
Standing Interpretations Committee interpretations approved by the predecessor
International Accounting Standards Committee and adapted for use in the European
Union.


"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person, (h)
all Off-Balance Sheet Liabilities of such Person, (i) all obligations under any
Disqualified Stock of such Person, (j) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (k) all obligations, contingent or otherwise, of such Person in
respect of bankers' acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person's ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.


"Indemnified Taxes" means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.


"Ineligible Institution" has the meaning assigned to it in Section 9.04(b).


“Interest Coverage Ratio” means, the ratio, determined as of the end of each of
Fiscal Quarter of the Parent for the most-recently ended four Fiscal Quarters,
of (a) Consolidated EBITDA to (b) Consolidated Interest Expense, all calculated
for the Parent and its Subsidiaries on a consolidated basis.


"Interest Election Request" means a request by the US Borrower to convert or
continue a Borrowing in accordance with Section 2.08.


"Interest Payment Date" means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months'
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months' duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid or as otherwise required by the Swingline Lender.


"Interest Period" means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter or such other periods agreed to by all Lenders, as the US Borrower
may elect; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and (ii)
any Interest Period pertaining to a Eurodollar Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.


"IRS" means the United States Internal Revenue Service.


"Issuing Bank" means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term "Issuing Bank" shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate and, for purposes of issuing Letters
of Credit to any Canadian LC Obligor, "Issuing Bank" shall mean JPMorgan Chase
Bank, N.A., Toronto Branch.
"LC Disbursement" means a payment made by the Issuing Bank pursuant to a Letter
of Credit.


"LC Exposure" means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the US
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.


"LC Obligor" means any Loan Party or, if acceptable to the Issuing Bank, any
other Subsidiary.


"Lenders" means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term "Lenders"
includes the Swingline Lender.


"Letter of Credit" means any letter of credit issued pursuant to this Agreement.


"Leverage Ratio" means, at any time, the ratio of (a) Consolidated Funded
Indebtedness at such time to (b) Consolidated EBITDA, as calculated for the four
consecutive Fiscal Quarters of the Parent most recently ended as of such time.


"LIBO Rate" means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the "LIBO Rate" with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.


"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities to the extent
that any such right is intended to have an effect equivalent to that of a
security interest in such securities.


"Loan Documents" means this Agreement, any Note, the Collateral Documents, any
subordination agreement and any other agreement, instrument or other document
executed in connection therewith (including without limitation all other
agreements, instruments and other documents executed pursuant to the Existing
Credit Agreement).


"Loan Party" means either Borrower or any Guarantor.


"Loans" means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.


"Local Time" means (a) with respect to a Loan or Borrowing denominated in
Dollars, Houston time, and (b) with respect to any Swingline Canadian Loan,
Toronto time.


"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Parent and the
Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform any
of its obligations under any Loan Document or (c) the rights of or benefits
available to the Lenders under any Loan Document.


"Material Indebtedness" means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Parent and its Subsidiaries in an aggregate principal amount
exceeding $5,000,000. For purposes of determining Material Indebtedness, the
"principal amount" of the obligations of the Parent or any Subsidiary in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Parent or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.


“Material Non-U.S./Canadian Subsidiary” means, as of the date of any
determination, any Non-U.S./Canadian Subsidiary that (a) represented more than
5% of the Consolidated Total Assets, or (b) accounted for more than 5% of
Consolidated EBITDA (as calculated for the four consecutive Fiscal Quarters then
ending), in each case determined based on the most recent financial statements
of the Parent delivered pursuant to Section 5.01(a) or (b).


“Material Non-U.S./Canadian Subsidiary Guarantor” means each Material
Non-U.S./Canadian Subsidiary that may execute, deliver and perform the
obligations of a Guarantor under a Guaranty without (a) violating any laws
applicable to such Material Non-U.S./Canadian Subsidiary; (b) causing a breach
of its organizational documents, or (c) imposing any material adverse tax impact
on the Parent; in each case provided that the Parent shall take, and cause the
Subsidiaries to take, commercially reasonable steps to remove any such
impediment from a Material Non-U.S./Canadian Subsidiary becoming a Material
Non-U.S./Canadian Subsidiary Guarantor.


"Moody's" means Moody's Investors Service, Inc.
    
"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any Loan Party or ERISA Affiliate is making or accruing any
obligation to make contributions.


"Net Cash Proceeds" means, without duplication (a) in connection with any sale
or other disposition of any asset or any settlement by, or receipt of payment in
respect of, any property insurance claim or condemnation award, the cash
proceeds (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received) of such sale,
settlement or payment, net of reasonable and documented attorneys' fees,
accountants' fees, investment banking fees, consultants' fees, real estate
commissions, survey costs, title insurance premiums, transfer taxes, deed or
mortgage recording taxes, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset which
is the subject of such sale, insurance claim or condemnation award (other than
any Lien in favor of the Administrative Agent for the benefit of the
Administrative Agent and the Lenders) and other customary fees actually incurred
in connection therewith and net of taxes paid or reasonably estimated to be
payable as a result thereof and (b) in connection with any issuance or sale of
any Equity Interests or debt securities or instruments or the incurrence of
loans, the cash proceeds received from such issuance or incurrence, net of
investment banking fees, reasonable and documented attorneys' fees, accountants'
fees, underwriting discounts and commissions and other reasonable and customary
fees and expenses actually incurred in connection therewith.


"Non-U.S. Lender" means a Lender that is not a U.S. Person.


"Non-U.S./Canadian Guarantor" means each present and future Non-U.S./Canadian
Subsidiary that is a Guarantor.


"Non-U.S./Canadian Subsidiary" means each present and future Subsidiary that is
not organized under the laws of the United States or any State or other
political subdivision thereof or under the laws of Canada or any Province or
other political subdivision thereof.


“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, the LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent or any Related Party arising
under the Loan Documents.


"Off-Balance Sheet Liability" of a Person means (i) any obligation under a sale
and leaseback transaction which is not a Capital Lease Obligation, (ii) any
so-called "synthetic lease" or "tax ownership operating lease" transaction
entered into by such Person, (iii) the amount of obligations outstanding under
the legal documents entered into as part of any asset securitization or similar
transaction on any date of determination that would be characterized as
principal if such asset securitization or similar transaction were structured as
a secured lending transaction rather than as a purchase or (iv) any other
transaction (excluding operating leases for purposes of this clause (iv)) which
is the functional equivalent of or takes the place of borrowing but which does
not constitute a liability on the balance sheet of such Person; in all of the
foregoing cases, calculated based on the aggregate outstanding amount of
obligations outstanding under the legal documents entered into as part of any
such transaction on any date of determination that would be characterized as
principal if such transaction were structured as a secured lending transaction,
whether or not shown as a liability on a consolidated balance sheet of such
Person, in a manner reasonably satisfactory to the Administrative Agent.
    
"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).


"Other Taxes" means any present or future stamp, court, documentary intangible,
recording, filing or similar other excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).


"Parent" means Tesco Corporation, an Alberta, Canada corporation.


"Participant" has the meaning set forth in Section 9.04.


"Participant Register" has the meaning assigned to such term in Section 9.04(c).


"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


"Permitted Encumbrances" means:


(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;


(b) carriers', warehousemen's, mechanics', materialmen's, repairmen's and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 90 days or are being
contested in compliance with Section 5.04;


(c) pledges and deposits made in the ordinary course of business in compliance
with workers' compensation, unemployment insurance and other social security
laws or regulations;


(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and


(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Parent or any Subsidiary;


provided that the term "Permitted Encumbrances" shall not include any Lien
securing Indebtedness.


"Permitted Investments" means:


(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;


(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody's;


(c) investments in certificates of deposit, banker's acceptances and time
deposits maturing within 270 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof or Canada which has a
combined capital and surplus and undivided profits of not less than $500,000,000
or any foreign bank which has a combined capital and surplus and undivided
profits of not less than $500,000,000 that ate rated at least "A-1" by S&P or
"P-1" by Moody's or any comparable rating from any comparable foreign rating
agency;


(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and


(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody's and (iii) have portfolio assets of at
least $5,000,000,000.


"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an "employer" as defined in Section 3(5) of ERISA.


"Prime Rate" means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.


"Recipient" means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.


"Register" has the meaning set forth in Section 9.04.


"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.


“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Parent and its Subsidiaries from information furnished by or
on behalf of the Parent or any of its Subsidiaries or otherwise with respect to
the assets or financial condition of the Parent or any of its Subsidiaries,
which Reports may be distributed to the Lenders by the Administrative Agent.


"Required Lenders" means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that
(a) the Revolving Credit Exposure and unused Commitments of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time and (b)
for the purpose of determining the Required Lenders needed for any waiver,
amendment, modification or consent, any Lender that is the Borrower, or any
Affiliate of the Borrower shall be disregarded.


"Restricted Payment" means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Parent or any Subsidiary, or (ii) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Parent or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Parent or any
Subsidiary.


"Revolving Credit Exposure" means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender's Revolving Loans and its
LC Exposure and Swingline Exposure at such time.


"Revolving Credit Maturity Date" means the date five years after the date
hereof.


"Revolving Loan" means a Loan made pursuant to Section 2.01(a).


"SEC" means the Securities and Exchange Commission or any Govern-mental
Authority succeeding to any or all of the functions of the Securities and
Exchange Commission.


"Secured Obligations" means, collectively, (i) the Obligations, (ii) the Banking
Services Obligations and (iii) the Swap Agreement Obligations owing to one or
more Lenders or their Affiliates.
    
"Security Agreement" means each security agreement, general security agreement,
pledge agreement, pledge and security agreement and similar agreement and any
other agreement from any Loan Party granting a Lien on any of its personal
property (including without limitation any Equity Interests owned by such Loan
Party), each in form and substance acceptable to the Administrative Agent
entered into by any Loan Party at any time for the benefit of the Administrative
Agent and the Lenders pursuant to this Agreement, as amended or modified from
time to time, and including without limitation all such existing agreements
executed pursuant to the Existing Credit Agreement.


"S&P" means Standard & Poor's.


"Solvency" means, on any date with respect to any Loan Party, that the
representations in Section 3.13 are correct with respect to such Loan Party.


"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as "Eurocurrency Liabilities" in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.


“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations and
is subject to such other terms to the written reasonable satisfaction of the
Administrative Agent and the Required Lenders.


"subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.


"Subsidiary" means any subsidiary of the Parent.


"Swap Agreement" means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent or the
Subsidiaries shall be a Swap Agreement.


"Swap Agreement Obligations" means any and all obligations of the Parent or any
of its Subsidiaries, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) owing to any Lender or any of
its Affiliates under any and all Swap Agreements.


"Swingline Canadian Loans" means Swingline Loans made to the Canadian Borrower.


"Swingline Exposure" means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.


"Swingline Lender" means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder and, for purposes of making Swingline Canadian Loans,
shall mean JPMorgan Chase Bank, N.A., Toronto Branch.


"Swingline Loan" means a Loan made pursuant to Section 2.05.
        
"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.


"Transactions" means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.


"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
    
"U.S. Person" means a "United States person" within the meaning of Section
7701(a)(30) of the Code.


"U.S. Tax Certificate" has the meaning assigned to such term in Section
2.17(f)(ii)(D)(2).


“U.S./Canadian Loan Parties” means all Loan Parties other than Non-U.S./Canadian
Guarantors.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.


“Unrestricted Cash” means unrestricted cash owned by a Loan Party free and clear
of any Lien (other than in favor of the Administrative Agent and the Lenders
securing the Secured Obligations or is subject to a control agreement
satisfactory to the Administrative Agent).


"US Borrower" means Tesco US Holding LP, a Nevada limited partnership.


“Wholly-Owned Subsidiary” of a Person means, any Subsidiary all of the
outstanding Equity Interests of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly‑Owned Subsidiaries
of such Person, or by such Person and one or more Wholly‑Owned Subsidiaries of
such Person.


"Withdrawal Liability" means liability of any Loan Party or ERISA Affiliate to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part I of Subtitle E of
Title IV of ERISA.


"Withholding Agent" means any Loan Party and the Administrative Agent.




SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a "Revolving
Loan") or by Type (e.g., a "Eurodollar Loan") or by Class and Type (e.g., a
"Eurodollar Revolving Loan"). Borrowings also may be classified and referred to
by Class (e.g., a "Revolving Borrowing") or by Type (e.g., a "Eurodollar
Borrowing") or by Class and Type (e.g., a "Eurodollar Revolving Borrowing").


SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding mascu-line,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.


SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof the Parent migrates to IFRS or there occurs any change in GAAP
or in the application thereof on the operation of any provision hereof and the
Parent notifies the Administrative Agent that the Parent requests an amendment
to any provision hereof to eliminate the effect of such migration to IFRS or
change in GAAP or in the application thereof (or if the Administrative Agent
notifies the Parent that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such
migration to IFRS or change in GAAP or in the application thereof, then such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such migration or change shall have become effective until
such notice shall have been withdrawn or such provision amended in accordance
herewith. For purposes of calculating the financial covenants, any Acquisition
or any sale or other disposition outside the ordinary course of business by the
Parent or any of the Subsidiaries of any asset or group of related assets in one
or a series of related transactions, including the incurrence of any
Indebtedness and any related financing or other transactions in connection with
any of the foregoing, occurring during the period for which such ratios are
calculated shall be deemed to have occurred on the first day of the relevant
period for which such ratios were calculated on a pro forma basis reasonably
acceptable to the Administrative Agent. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein.


SECTION 1.05. Foreign Currency Calculations. (a) For purposes of determining the
Dollar Equivalent of any Advance denominated in Canadian Dollars or any related
amount, the Administrative Agent shall determine the Exchange Rate as of the
applicable date with respect to each requested or outstanding Advance
denominated in Canadian Dollars and shall apply such Exchange Rates to determine
such amount (in each case after giving effect to any Advance to be made or
repaid on or prior to the applicable date for such calculation).


(b) For purposes of any determination hereunder, all amounts incurred,
outstanding or proposed to be incurred or outstanding in currencies other than
Dollars shall be translated into Dollars at the currency exchange rates in
effect on the date of such determination; provided that no Default shall arise
as a result of any limitation set forth in Dollars in Section 6.01 or 6.02 being
exceeded solely as a result of changes in currency exchange rates from those
rates applicable at the time or times Indebtedness or Liens were initially
consummated in reliance on the exceptions under such Sections. For purposes of
any determination under Section 6.03, 6.04 or 6.05, the amount of each asset
disposition, investment or other applicable transaction denominated in a
currency other than Dollars shall be translated into Dollars at the currency
exchange rate in effect on the date such investment, disposition or other
transaction is consummated. Such currency exchange rates shall be determined in
good faith by the Borrowers.


ARTICLE II


The Credits


SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the US Borrower from time
to time during the Availability Period in an aggregate principal amount that
will not result in (i) such Lender's Revolving Credit Exposure exceeding such
Lender's Commitment or (ii) the total Revolving Credit Exposures exceeding the
total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the US Borrower may borrow, prepay and reborrow
Revolving Loans.


(b)    Amendment and Restatement. This Agreement amends and restates the
Existing Credit Agreement as of the Effective Date. All Obligations (as defined
in the Existing Credit Agreement) outstanding under the Existing Credit
Agreement shall constitute Obligations under this Agreement and, without
limiting the foregoing, the Revolving Loans, Swingline Loans and Letters of
Credit (each under and as defined in the Existing Agreement) shall be Revolving
Loans, Swingline Loans and Letters of Credit, respectively, under this Agreement
(with an Interest Period ending on the same day as the last day of the “Interest
Period” if any, under the Existing Agreement and related thereto), and each
Lender shall have the Commitments with respect thereto as stated in this
Agreement. The Lenders acknowledge and agree that such transfer of rights and
interests under the Loan Documents shall take place among the Lenders as of the
Effective Date to give effect to the Commitments set forth herein such that each
Lender holds each Loan and has a participation in the LC Exposure and Swingline
Exposure in accordance with its Commitments hereunder. The Lenders and any
Existing Lender which will not continue as a Lender hereunder (an “Exiting
Lender”) will make such payments among themselves as directed by the
Administrative Agent to give effect to the Commitments hereunder; provided that
the Borrowers shall be liable for any breakage costs under Section 2.16 in
connection therewith. Nothing herein shall be interpreted to constitute a
novation or satisfaction of the Obligations (as defined in the Existing Credit
Agreement), and the Obligations hereunder shall be deemed a continuation thereof
and shall be entitled to the same collateral with the same priority as the
Obligations under and as defined in the Existing Credit Agreement.


SECTION 2.02. Loans and Borrowings. (a)  Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender's failure to make Loans
as required.


(b)  Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the US Borrower may request in
accordance herewith. Each Swingline Loan to the US Borrower shall be an ABR Loan
and Swingline Canadian Loan shall bear interest and be subject to such other
terms as may be agreed upon from time to time by the Canadian Borrower and the
Swingline Lender in any separate letter agreement or otherwise agreed upon
between the Canadian Borrower and the Swingline Lender. Each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the US Borrower to repay such Loan in
accord-ance with the terms of this Agreement.


(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $500,000; provided that an ABR Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
total Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of nine Eurodollar Borrowings outstanding.


(d)  Notwithstanding any other provision of this Agreement, the US Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Credit Maturity Date.


SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing, the US
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 11:00 a.m., Houston time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., Houston time, one Business Day
before the date of the proposed Borrowing; provided that any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 12:00 noon, Houston
time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the US Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:


(i) the aggregate amount of the requested Borrowing;


(ii) the date of such Borrowing, which shall be a Business Day;


(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;


(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period"; and


(v) the location and number of the US Borrower's account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.


If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Borrowing, then the US
Borrower shall be deemed to have selected an Interest Period of one month's
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Loan to be made as part of the
requested Borrowing.


SECTION 2.04. Evidence of Debt. (a)  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the US Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.


(b)  The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender's share thereof.


(c)  The entries made in the accounts maintained pursuant to paragraph (a)
or (b) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.


(d) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in the form
attached hereto as Exhibit B. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).
        
SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender may, in its reasonable discretion, make Swingline
Loans to a Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the Dollar Equivalent of the aggregate principal amount of outstanding
Swingline Loans exceeding $20,000,000 or (ii) the sum of the total Revolving
Credit Exposures exceeding the total Commitments; provided that the Swingline
Lender shall not make a Swingline Loan to refinance an outstanding Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, each Borrower may borrow, prepay and reborrow Swingline Loans,
provided that all Swingline Loans to the Canadian Borrower shall be made by
JPMorgan Chase Bank, N.A., Toronto Branch.


(b) To request a Swingline Loan, a Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, Local Time, on the day of a proposed Swingline Loan or pursuant to such
other procedures and requirements agreed upon between such Borrower and the
Swingline Lender. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from a Borrower. If the Swingline Lender
determines in its discretion to make such Swingline Loan, and such Borrower and
the Swingline Lender have agreed upon the interest rate (provided that if no
such agreement on rate is made such Swingline Loan shall be an ABR Loan) and
other applicable terms, such Swingline Loan shall be made available to a
Borrower by means of a credit to the general deposit account of the applicable
Borrower with the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e),
by remittance to the Issuing Bank) by 3:00 p.m., Local Time, on the requested
date of such Swingline Loan.


(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., Local Time, on any Business Day require the Lenders
to acquire participations on such Business Day in all or a portion of the
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate. Any Swingline Loan
outstanding in Canadian Dollars shall, upon the giving of such notice by the
Swingline Lender, immediately and automatically be converted to and
redenominated in Dollars equal to the Dollar Equivalent thereof and shall bear
interest at the greater of the Alternate Base Rate or the rate otherwise
applicable to such Swingline Loan. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender's Applicable Percentage of such Swingline Loan or Loans. Each
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender's Applicable Percentage of such Swingline Loan or
Loans. Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the applicable Borrower of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from a Borrower
(or other party on behalf of a Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to a Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
any Borrower of any default in the payment thereof.
        
SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the US Borrower may request the issuance of Letters
of Credit for its own account or the account of any LC Obligor, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event any
Letter of Credit is to be issued to any LC Obligor other than the US Borrower,
such LC Obligor shall execute and deliver such letter of credit application or
other agreement requested by the Issuing Bank and the US Borrower and such LC
Obligor shall be jointly and severally liable for all LC Exposure with respect
to such Letter of Credit. Letters of Credit may be denominated in Dollars,
Canadian Dollars or any other currency acceptable to the Administrative Agent
that is freely available, freely transferable and freely convertible into
Dollars. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the any LC Obligor to, or entered
into by the any LC Obligor with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. Upon the
effectiveness of this Agreement, each Existing Letter of Credit shall, without
any further action by any party, be deemed to have been issued as a Letter of
Credit hereunder on the Effective Date and shall for all purposes hereof be
treated as a Letter of Credit under this Agreement.
        
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the US Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the US Borrower and any other LC
Obligor requesting such Letter of Credit also shall submit a letter of credit
application on the Issuing Bank's standard form in connection with any request
for a Letter of Credit or such other agreement
reasonably requested by the Issuing Bank. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the US Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the Dollar Equivalent of the LC Exposure shall not exceed
$50,000,000 and (ii) the sum of the Dollar Equivalent of the total Revolving
Credit Exposures shall not exceed the total Commitments.


(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date four years after
the date of the issuance of such Letter of Credit and (ii) the date that is two
years after the Revolving Credit Maturity Date.


(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender's Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender's Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the US Borrower and
other applicable LC Obligors on the date due as provided in paragraph (e) of
this Section, or of any reimbursement payment required to be refunded to the US
Borrower or any other applicable LC Obligor for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.


(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the US Borrower and each other applicable LC Obligor
shall reimburse such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement not later than 12:00 noon, Houston time, on
the date that such LC Disbursement is made, if the US Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m., Houston time, on
such date, or, if such notice has not been received by the US Borrower prior to
such time on such date, then not later than 12:00 noon, Houston time, on (i) the
Business Day that the US Borrower receives such notice, if such notice is
received prior to 10:00 a.m., Houston time, on the day of receipt, or (ii) the
Business Day immediately following the day that the US Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that the US Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 or 2.05 that such payment
be financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the US Borrower's and any other
applicable LC Obligor's obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If any LC
Obligor fails to make such payment when due, (x) such payment obligation
outstanding in any currency other than Dollars shall be immediately and
automatically converted to and redenominated in Dollars equal to the Dollar
Equivalent thereof and shall bear interest at the Alternate Base Rate and (y)
the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from any LC Obligor in respect thereof and
such Lender's Applicable Percentage thereof. Promptly following receipt
of such notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from any LC Obligor, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from any LC Obligor pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve any LC Obligor of its
obligation to reimburse such LC Disbursement.


(f) Obligations Absolute. Each LC Obligor's obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, any LC Obligor's obligations hereunder.
Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to any LC Obligor to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by each LC Obligor to the extent permitted by applicable law)
suffered by any LC Obligor that are caused by the Issuing Bank's failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or wilful misconduct on
the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction or mutually agreed upon by the Issuing Bank and all other parties),
the Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.


(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the US Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve any LC Obligor of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.


(h)  Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless such LC Disbursement has been paid in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date such LC Disbursement is reimbursed in full, at the rate per annum then
applicable to ABR Revolving Loans; provided that, if any LC Obligor fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph (e)
of this Section to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.


(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the US Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the US Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term "Issuing Bank" shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.


(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, on the Business Day that the US Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, or (ii) any Letters of Credit are outstanding at any time on or after
the date 60 days prior to the Revolving Credit Maturity Date, the US Borrower
shall deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the US Borrower described in clause (h) or (i)
of Article VII or upon the Revolving Credit Maturity Date. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the LC Obligors under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the US
Borrower's risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the LC Obligors for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other obligations of the Borrowers under
this Agreement. Prior to the Revolving Credit Maturity Date, if the US Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the US Borrower within three Business Days after
all Events of Default have been cured or waived.


SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Houston time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.05. The Administrative Agent will make such Loans available to the US
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the US Borrower maintained with the Administrative Agent and
designated by the US Borrower in the applicable Borrowing Request or in such
other manner as agreed upon between the Administrative Agent and the US
Borrower; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.


(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the US Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the US Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the US Borrower
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the US Borrower, the interest
rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender's Loan
included in such Borrowing.


SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the US Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The US Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.


(b) To make an election pursuant to this Section, the US Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the US Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the US Borrower.


(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and


(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term "Interest Period".


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the US Borrower shall be deemed to have
selected an Interest Period of one month's duration.


(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.


(e) If the US Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the US Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.


SECTION 2.09. Termination and Reduction of Commitments; Increase in Commitments.
(a) Unless previously terminated, the Commitments shall termi-nate on the
Revolving Credit Maturity Date.


(b)  The US Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the US Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Revolving Credit Exposures would exceed the total Commitments.


(c) The US Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the US Borrower
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the US Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the US Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.


(d)    With the prior consent of the Administrative Agent (not to be
unreasonably withheld), from time to time the Borrowers may request to increase
the Commitments in a minimum amount of $5,000,000, provided that the aggregate
increase in the Commitments from the Effective Date shall not exceed $75,000,000
and the Borrowers shall not be permitted to increase the aggregate Commitments
more than twice. Any such request to increase the Commitments shall be deemed to
be a certification by the Borrowers that at the time of such request, there
exists no Event of Default or Default and the representations and warranties
contained in Article III are true and correct in all material respects as of
such date except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects on and as of such
earlier date. Any request from the Borrowers to increase the Commitments shall
be implemented by one or more existing Lenders agreeing to increase their
Commitments (provided that no Lender shall have any obligation to increase any
of its Commitments) or by one or more new lenders agreeing to become a Lender
hereunder or by any combination of the foregoing, as determined by the
Administrative Agent in consultation with the Borrowers. Prior to any such
increase in the Commitments becoming effective, the Administrative Agent shall
have received:


(i)    copies, certified by the secretary of each Borrower of its Board of
Directors' resolutions and of resolutions or actions of any other body
authorizing the increase in the Commitments;


(ii)    a certificate, signed by a Financial Officer of the Parent, showing that
after giving effect to the increase in the total Commitments hereunder, no Event
of Default or Default shall occur and the Borrowers shall be in compliance with
all covenants in this Agreement;


(iii)    copies of all governmental and nongovernmental consents, approvals,
authorizations, declarations, registrations or filings required on the part of
any Loan Party in connection with the increase in the Commitments, certified as
true and correct and in full force and effect as of the date of the increase by
a duly authorized officer of the Parent, or if none are required, a certificate
of such officer to that effect;


(iv)    evidence reasonably satisfactory to the Administrative Agent that no
Material Adverse Effect shall have occurred with respect to the Parent and its
Subsidiaries since the most recent financial statements provided to the Lenders
hereunder;


(v)    if requested by the Administrative Agent, a confirmation and consent from
each Loan Party to the increase in the Commitments; and


(vi)    such other documents and conditions as the Administrative Agent or its
counsel may have reasonably requested.


On the effective date of any such increase, (x) each Lender's pro rata share
Revolving Credit Exposure shall be adjusted to equal its pro rata share
determined after giving effect to such increase and (y) all Revolving Loans will
be replaced with new Revolving Loans hereunder from the Lenders based on such
adjusted pro rata share.


SECTION 2.10. Repayment of Loans. (a) The US Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Revolving Loan on the Revolving Credit
Maturity Date. The Borrowers hereby unconditionally promise to pay to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Revolving Credit Maturity Date or the demand by the Swingline
Lender in its discretion.
(b)    If at any time the Dollar Equivalent of the aggregate Revolving Credit
Exposure of all Lenders exceeds the total Commitments, the Borrowers shall
promptly repay such excess. If any such excess remains after repayment in full
of all outstanding Revolving Loans and Swingline Loans, the US Borrower shall
provide cash collateral for the LC Exposure in the manner set forth herein to
the extent required to eliminate such excess.
    
SECTION 2.11. Prepayment of Loans. (a)  The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.


(b) The Borrowers shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than noon, Houston time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than noon, Houston time, one Business Day before the date
of prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, Toronto time, on the date of prepayment or such other time
agreed to between the applicable Borrower and the Swingline Lender. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.09, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.


SECTION 2.12. Fees. (a)  The Borrowers agree to pay to the Administrative Agent
for the account of each Lender an unused commitment fee at a per annum rate
equal to the Applicable Rate on the average daily amount by which each such
Lender's Commitment exceeds the outstanding principal amount of such Lender's
Revolving Loans and its LC Exposure, during the period from and including the
Effective Date to but excluding the date on which such Commitment terminate.
Swingline Loans shall not count as usage of the Commitment of any Lender for
purposes of determining such commitment fees. Accrued commitment fees shall be
payable in arrears on third Business Day after the last day of March, June,
September and December of each year and on the date on which the applicable
Commitment terminates, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).


(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender's LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender's
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, provided that such fee shall not be less than
$200, as well as the Issuing Bank's standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).


(c)  The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between any Borrower and the Administrative Agent.


(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Once paid, fees shall not be refundable
under any circumstances.


SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
any Swingline Loan that is an ABR Loan) shall bear interest at the Alternate
Base Rate plus the Applicable Rate.


(b)  The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.


(c) Notwithstanding the foregoing, during the continuance of an Event of Default
the Required Lenders may, at their option, by notice to the Borrowers (which
notice may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 9.02 requiring unanimous consent of the Lenders to changes
in interest rates), declare that (i) each Eurodollar Loan shall bear interest
for the remainder of the applicable Interest Period at the rate otherwise
applicable to such Interest Period plus 2% per annum, (ii) the rate of each
participation fee payable under Section 2.12(b)(i) with respect to Letters of
Credit shall be increased by 2% per annum and (iii) each ABR Loan shall bear
interest at a rate per annum applicable to ABR Loans plus 2% per annum, provided
that, during the continuance of an Event of Default under clause (h) or (i) of
Article VII, the rates set forth in clauses (i), (ii) and (iii) above shall be
applicable to all Loans and Letters of Credit without any election or action on
the part of the Administrative Agent or any Lender.


(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.


(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.


(f) For the purposes of the Interest Act (Canada) hereunder (i) whenever
interest payable pursuant to this Agreement is calculated with respect to any
monetary obligation relating to Loans to the Canadian Borrower on the basis of a
period other than a calendar year (the “Calculation Period”), each rate of
interest determined pursuant to such calculation expressed as an annual rate is
equivalent to such rate as so determined, multiplied by the actual number of
days in the calendar year in which the same is to be ascertained and divided by
the number of days in the Calculation Period; (ii) the principle of deemed
reinvestment of interest with respect to any monetary obligation relating to
Loans in Canadian Dollars shall not apply to any interest calculation under this
agreement, and (iii) the rates of interest with respect to any monetary
obligation relating to Loans to the Canadian Borrower stipulated in this
Agreement are intended to be nominal rates and not effective rates or yields.


SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:


(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or


(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;


then the Administrative Agent shall give notice thereof to the US Borrower and
the Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the US Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.


SECTION 2.15. Increased Costs. (a)  If any Change in Law shall:


(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or


(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or main-taining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receiv-able by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
US Borrower will pay to such Lender or the Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.


(b)  If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's or the Issuing Bank's capital or on
the capital of such Lender's or the Issuing Bank's holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender's or the Issuing Bank's holding company could have achieved but for such
Change in Law (taking into consideration such Lender's or the Issuing Bank's
policies and the policies of such Lender's or the Issuing Bank's holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender's or the Issuing Bank's holding company for any such reduction
suffered.


(c)  A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.


(d)  Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the Issuing Bank's right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or the Issuing Bank's
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.


SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the US Borrower pursuant to Section 2.19,
then, in any such event, the US Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certifi-cate of any Lender setting forth the amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the US
Borrower and shall be conclusive absent manifest error. The US Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.


SECTION 2.17. Taxes. (a) Withholding Taxes; Gross-Up. Each payment by any Loan
Party under any Loan Document shall be made without withholding for any Taxes,
unless such withholding is required by law. If any Withholding Agent determines,
in its sole discretion exercised in good faith, that it is so required to
withhold Taxes, then such Withholding Agent may so withhold and shall timely pay
the full amount of withheld Taxes to the relevant Governmental Authority in
accordance with applicable law. If such Taxes are Indemnified Taxes, then the
amount payable by any Loan Party shall be increased as necessary so that net of
such withholding (including withholding applicable to additional amounts payable
under this Section) the applicable Recipient receives the amount it would have
received had no such withholding been made.


(b) Payment of Other Taxes by the US Borrower. The US Borrower shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.


(c) Evidence of Payment. As soon as practicable after any payment of Indemnified
Taxes by any Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(d) Indemnification by the US Borrower. The US Borrower shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with any Loan Document (including amounts paid or payable under
this Section 2.17(d)) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.17(d) shall be paid within 10 days after the Recipient delivers
to any Loan Party a certificate stating the amount of any Indemnified Taxes so
paid or payable by such Recipient or Beneficial Owner and describing the basis
for the indemnification claim. Such certificate shall be conclusive of the
amount so paid or payable absent manifest error. Such Recipient shall deliver a
copy of such certificate to the Administrative Agent.


(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.17(e) shall be paid
within 10 days after the Administrative Agent or the applicable Loan Party (as
applicable) delivers to the applicable Lender a certificate stating the amount
of Taxes so paid or payable by the Administrative Agent or the applicable Loan
Party (as applicable). Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.


(f) Status of Lenders.


(i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the US Borrower and the Administrative Agent, at the time or
times reasonably requested by the US Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the US
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the US Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by law or reasonably requested by the US Borrower
or the Administrative Agent as will enable the US Borrower or the Administrative
Agent to determine whether or not such Lender is subject to any withholding
(including backup withholding) or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A) through (E) below) shall not
be required if in the
Lender's judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of such US Borrower or the Administrative Agent, any Lender shall update
any form or certification previously delivered pursuant to this Section 2.17(f).
If any form or certification previously delivered pursuant to this Section
expires or becomes obsolete or inaccurate in any respect with respect to a
Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify such US Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.


(ii) Without limiting the generality of the foregoing, if the US Borrower is a
U.S. Person, any Lender with respect to such US Borrower shall, if it is legally
eligible to do so, deliver to such US Borrower and the Administrative Agent (in
such number of copies reasonably requested by such US Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:


(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;


(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the "interest"
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the "business profits" or
"other income" article of such tax treaty;


(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender's conduct of a
trade or business in the United States, IRS Form W-8ECI;


(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit C (a "U.S. Tax
Certificate") to the effect that such Lender is not (a) a "bank" within the
meaning of Section 881(c)(3)(A) of the Code, (b) a "10 percent shareholder" of
the US Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
"controlled foreign corporation" described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;


(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or


(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the US Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.


(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender's obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.17(f)(iii), "FATCA" shall include any amendments made
to FATCA after the date of this Agreement


(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything
herein to the contrary in this Section 2.17(g), in no event will any indemnified
party be required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g).shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.


(h) Survival. Each party's obligations under this Section 2.17 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under any Loan Document.


(i) Issuing Bank. For purposes of Section 2.17(e) and (f), the term "Lender"
includes any Issuing Bank.


(j) Canadian Lender. If JPMorgan Chase Bank, N.A., Toronto Branch shall not be a
Canadian Lender at any time after the Effective Date, then JPMorgan Chase Bank,
N.A., Toronto Branch shall use reasonable efforts to designate a different
lending office for funding or booking the Swingline Canadian Loans hereunder or
issuing Letters of Credit for the account of any Canadian LC Obligor or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates that is a Canadian Lender or, if no such office, branch or
Affiliate exists and no Default exists, use reasonable efforts to assign its
functions as the Issuing Bank for Letters of Credit to any Canadian LC Obligor
and as the Swingline Lender to the Canadian Borrower to a lender that is either
a Canadian Lender or would, upon taking such an assignment, be a Canadian
Lender. The Borrowers hereby agree to pay all costs and expenses incurred by the
Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch, any of its
Affiliates or any Lender in connection with any such designation or assignment.
All parties hereto agree to execute such agreements as reasonably requested by
the Administrative Agent to effect such designation or assignment.


SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrowers shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursement or
otherwise) by noon Local Time, on the date when due, in immediately available
funds, without set‑off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices designated to the Borrowers from time to time, except payments to be
made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.


(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.


(c) If any Lender shall, by exercising any right of set‑off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Parent or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrowers consent to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrowers rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrowers
in the amount of such participation.


(d) Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount due. In such event, if a Borrower has not
in fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender's obligations under
such Sections until all such unsatisfied obligations are fully paid.


(f) All proceeds of any realization on the Collateral pursuant to the Collateral
Documents and any payments received by the Administrative Agent or any Lender
subsequent to and during the continuance of any Event of Default, subject to the
obligations secured thereby, shall be allocated and distributed by the
Administrative Agent as follows:
    
(i)    First, to the payment of all fees, costs, expenses and other amounts
owing to the Administrative Agent, including without limitation all reasonable
attorneys' fees, in connection with the enforcement of the Collateral Documents
and otherwise administering the Loan Documents;


(ii)    Second, to payment of any Secured Obligations pro rata among those
parties to whom such Secured Obligations are due in accordance with the amounts
owing to each of them, provided that the proceeds of any realization on the
Collateral may be altered by the Administrative Agent, with the consent of the
Lenders, in a manner to maximize the recovery by all Lenders and their
Affiliates and which would not decrease the recovery of any Lender; and


(iii)    Third, to the Borrowers, their Subsidiaries or such other Person as may
be legally entitled thereto
    
The order and priority set forth in this Section 2.18(f) and the related
provisions are set forth solely to determine the rights and priorities of the
Administrative Agent and the Lenders as among themselves, and the order and
priority may at any time be changed by the Lenders without the consent of the
Borrowers, provided that the order or priority of any payment to the
Administrative Agent may only be changed with the consent of the Administrative
Agent.


SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a)  If any Lender
requests compensation under Section 2.15, or if a Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.


(b) If any Lender requests compensation under Section 2.15, if a Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unrea-sonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or such Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling such Borrower to require such
assignment and delegation cease to apply.


SECTION 2.20. Defaulting Lenders.


Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:


(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);


(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;


(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:


(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent that (x) the sum
of all non-Defaulting Lenders' Revolving Credit Exposures plus such Defaulting
Lender's Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders' Commitments and (y) the conditions set forth in Section
4.02 are satisfied at such time;


(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower's obligations corresponding to such Defaulting Lender's LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;


(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender's LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section
2.12(b)(i) with respect to such Defaulting Lender's LC Exposure during the
period such Defaulting Lender's LC Exposure is cash collateralized;


(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b)(i) shall be adjusted in accordance with such
non-Defaulting Lenders' Applicable Percentages; and


(v) if all or any portion of such Defaulting Lender's LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b)(i)
with respect to such Defaulting Lender's LC Exposure shall be payable to the
Issuing Bank until and to the extent that such LC Exposure is reallocated and/or
cash collateralized; and


(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender's then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.20(c), and participating interests in any newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and such
Defaulting Lender shall not participate therein).


If the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, reasonably satisfactory to
the Swingline Lender or the Issuing Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder.


In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender's Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.


ARTICLE III


Representations and Warranties


In order to induce the Lenders and the Administrative Agent to enter into this
Agreement, each Borrower represents and warrants to each Lender and the
Administrative Agent, that the following statements are true, correct and
complete (it being understood and agreed that the representations and warranties
made on the Effective Date are deemed to be made concurrently with, and giving
effect to, the consummation of the Transactions):


SECTION 3.01. Organization; Powers. Each of the Parent and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every juris-diction where such qualification is required.


SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Borrower's corporate, limited partnership or similar powers and have been duly
authorized by all necessary corporate, limited partnership or similar action
and, if required, stockholder, partnership or similar action. This Agreement has
been duly executed and delivered by each Borrower and constitutes a legal, valid
and binding obligation of each Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or other laws affecting creditors' rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.


SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Parent or any of its material Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result
in a default under any material indenture, agreement or other instrument binding
upon the Parent, any of its Subsidiaries or their respective assets, or give
rise to a right thereunder to require any payment to be made by the Parent or
any of its Subsidiaries, and (d) except as required under the Loan Documents,
will not result in the creation or imposition of any material Lien on any asset
of the Parent or any of its Subsidiaries, other than Liens permitted under
Section 6.02.


SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Parent
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the 2011
Fiscal Year, reported on by PricewaterhouseCoopers LLP, independent public
accountants. Such financial state-ments present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Parent and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year‑end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above. As
of March 31, 2012, Schedule 6.04 sets forth the net intercompany investments,
loans and advances between any Loan Party and any Subsidiary that is not a Loan
Party.


(b) Since the end of the 2011 Fiscal Year, there has been no material adverse
change in the business, assets, operations or condition, financial or otherwise,
of the Parent and its Subsidiaries, taken as a whole.


SECTION 3.05. Properties. (a) Each of the Parent and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes, and all such real and
personal property is free and clear of any Lien except for Liens permitted under
Section 6.02. Each Collateral Document is effective to create in favor of the
Administrative Agent a legal, valid, perfected and enforceable security interest
in the Collateral.


(b) Each of the Parent and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Parent and its Subsidiaries
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.


SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Parent, threatened against or
affecting the Parent or any of its Subsidiaries (i) as to which there is a
reasonable possi-bility of an adverse determination and that, if adversely
deter-mined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement or the
Transactions. The Disclosed Matters could not reasonably be expected to result
in a Material Adverse Effect.


(b)  Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Parent nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.


(c)  Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or reasonably be expected to materially increased the likelihood of, a Material
Adverse Effect.


SECTION 3.07. Compliance with Laws and Agreements. Each of the Parent and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.


SECTION 3.08. Investment Company Status. Neither the Parent nor any of its
Subsidiaries is an "investment company" as defined in, or subject to regulation
under, the Investment Company Act of 1940.


SECTION 3.09. Taxes. Each of the Parent and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Parent or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.


SECTION 3.10. Pension Plans. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $1,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $1,000,000 the fair
market value of the assets of all such underfunded Plans. No Borrower or
Subsidiary has a material contingent liability with respect to any
post-retirement benefit under a Canadian Welfare Plan. With respect to Canadian
Pension Plans: (a) no steps have been taken to terminate any Canadian Pension
Plan (wholly or in part) which could result in any Borrower or Subsidiary being
required to make an additional contribution to the Canadian Pension Plan; (b) no
contribution failure has occurred with respect to any Canadian Pension Plan
sufficient to give rise to a lien or charge under any applicable pension
benefits laws of any other jurisdiction; and (c) no condition exists and no
event or transaction has occurred with respect to any Canadian Pension Plan
which is reasonably likely to result in any Borrower or Subsidiary incurring any
material liability, fine or penalty. Each Canadian Pension Plan is in compliance
in all material respects with all applicable pension benefits and tax laws;
(i) all contributions (including employee contributions made by authorized
payroll deductions or other withholdings) required to be made to the appropriate
funding agency in accordance with all applicable laws and the terms of each
pension plan have been made in accordance with all applicable laws and the terms
of each Canadian Pension Plan; (ii) all liabilities under each Canadian Pension
Plan are funded, on a going concern and solvency basis, in accordance with the
terms of the respective Canadian Pension Plans, the requirements of applicable
pension benefits laws and of applicable regulatory authorities and the most
recent actuarial
report filed with respect to the Canadian Pension Plan and there is no
accumulated funding deficit with respect to any Canadian Pension Plan; and
(iii) no event has occurred and no conditions exist with respect to any Canadian
Pension Plan that has resulted or could reasonably be expected to result in any
Canadian Pension Plan having its registration revoked or refused by any
administration of any relevant pension benefits regulatory authority or being
required to pay any taxes or penalties under any applicable pension benefits or
tax laws.


SECTION 3.11. Disclosure. The Parent has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Parent to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Parent represents only that
such financial information was prepared in good faith based upon assumptions
believed to be reasonable at the time such projections were made.


SECTION 3.12. Labor Matters. Except as would not reasonably be expected to have
a Material Adverse Effect , (a) there are no strikes, lockouts or slowdowns
against the Parent or any Subsidiary pending or, to the knowledge of the
Borrowers, threatened, (b) the hours worked by and payments made to employees of
the Borrower and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters, and (c) all payments due from the Parent or any
Subsidiary, or for which any claim may be made against the Parent or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Parent or such Subsidiary. The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which the Parent or any
Subsidiary is bound.


SECTION 3.13. Solvency. As to Solvency: (a) the fair value of the assets of each
Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; (d) each Loan Party will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Effective Date; (e) no Loan Party is “insolvent” within the
meaning of Section 101(32) of the United States Bankruptcy Code (11 U.S.C.
§ 101, et seq., as amended, and any successor statute); and (f) no Loan Party
has incurred (by way of assumption or otherwise) any obligations or liabilities
(contingent or otherwise) under any Loan Documents, or made any conveyance in
connection therewith, with actual intent to hinder, delay or defraud either
present or future creditors of such Loan Party or any of its Affiliates.


ARTICLE IV


Conditions


SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):


(a)     The Administrative Agent (or its counsel) shall have received from each
party thereto either (i) a counterpart of each Loan Document signed on behalf of
each party thereto or (ii) written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy transmission or other
electronic imaging of a signed signature page of this Agreement) that each party
thereto has signed a counterpart of this Agreement.


(b)     The Administrative Agent shall have received such written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of counsels for the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent, and covering such other matters
relating to the Loan Parties, this Agreement or the Transactions as the Required
Lenders shall reasonably request. The Borrowers hereby request such counsels to
deliver such opinion.


(c)     The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.


(d)     The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Parent, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.


(e)     The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out‑of‑pocket expenses required to be
reimbursed or paid by the Borrowers hereunder.


(f)     The Administrative Agent shall have received all Lien and other searches
that the Administrative Agent deems necessary, the Loan Parties shall have
delivered UCC termination statements or amendments to existing UCC financing
statements with respect to any filings against the Collateral as may be
requested by the Administrative Agent and shall have authorized the filing of
such termination statements or amendments, the Administrative Agent shall have
been authorized to file any UCC and PPSA financing statements that the
Administrative Agent deems necessary to perfect its Liens in the Collateral and
Liens creating a first priority security interest in the Collateral in favor of
the Administrative Agent shall have been perfected.
(g)    All legal (including tax implications) and regulatory matters, including,
but not limited to compliance with applicable requirements of Regulations U, T
and X of the Board shall be reasonably satisfactory to the Administrative Agent
and the Lenders.
(h)    The Parent shall have delivered evidence of insurance coverage in form,
scope, and substance reasonably satisfactory to the Administrative Agent.
        
(i)    The Administrative Agent shall have received reasonably satisfactory
projected financial statements for the Parent and its Subsidiaries.


(j)    The Administrative Agent shall have received a certificate from a
Financial Officer concerning the Solvency and other appropriate factual
information with respect to the Parent and its Subsidiaries in form and
substance reasonably satisfactory to the Administrative Agent with respect to
Solvency.


(k)    All legal (including tax implications) and regulatory matters, including
all due diligence reviews of all litigation of the Parent and its Subsidiaries,
shall be reasonably satisfactory to the Administrative Agent.


(l)    The Loan Parties shall have delivered such other documents and taken such
other actions as the Administrative Agent, the LC Issuer, any Lender or their
respective counsel may have reasonably requested, including without limitation
all such documents and other actions with respect to the Collateral.


The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. It is
acknowledged and agreed that the Administrative Agent and the Borrower may agree
to complete any matters with respect to (x) the Guaranties of the Material
Non-U.S./Canadian Subsidiary Guarantors on a post closing basis within 65 days
after the Effective Date and (y) the Collateral on a post closing basis within a
reasonable time after the Effective Date, but not to exceed 90 days after the
Effective Date.


SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:


(a)  The representations and warranties of each Loan Party set forth in this
Agreement or in any other Loan Document shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent such representations and warranties are
expressly limited to any earlier date (in which case such representations and
warranties shall be true and correct in all material respects on and as of such
earlier date).


(b)  At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.


(c)  In the case of any Letter of Credit to be issued for the account of an LC
Obligor other than the Borrower, such LC Obligor shall execute and deliver all
agreements, resolutions, certificates and other documents requested by the
Issuing Bank.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.


ARTICLE V


Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrowers covenant and agree with
the Lenders that:


SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Parent will furnish to the Administrative Agent and each Lender:


(a)    within 90 days (or such earlier date as the Parent may be required to
file, after giving effect to any applicable extensions that have been granted,
its applicable annual report by the rules and regulations of the SEC or any
applicable stock exchange) after the end of each Fiscal Year of the Parent, its
audited consolidated balance sheet and related statements of operations,
stockholders' equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without a "going concern" or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated and consolidating
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent and its consolidated
subsidiaries on a consolidated and consolidating basis in accordance with GAAP
consistently applied;


(b)    within 45 days (or such earlier date as the Parent may be required to
file, after giving effect to any applicable extensions that have been granted,
its applicable quarterly report by the rules and regulations of the SEC or any
applicable stock exchange) after the end of each of the first three Fiscal
Quarters of each Fiscal Year of the Parent, commencing with the Fiscal Quarter
ending March 31, 2012, the consolidated balance sheet and related statements of
operations and cash flows for the Parent and the Subsidiaries as of the end of
and for such Fiscal Quarter, all certified by one of its Finan-cial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Parent and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;


(c)    within ten Business Days of any delivery of financial statements under
clause (a) above and within five Business Days of any delivery of financial
statements under clause (b) above, a certificate on behalf of the Parent from a
Financial Officer of the Parent (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Sections
5.09(a)(i), 6.04(f), 6.12, 6.13, 6.14 and 6.15, (iii) stating whether any change
in GAAP or in the application thereof has occurred
since the date of the audited financial statements referred to in Section 3.04
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate and (iv) describing in
reasonable detail any identified material weaknesses, if any, in the design or
operation of the internal controls over the financial reporting of the Parent
and its Subsidiaries and any progress made since the last such certificate in
addressing and curing any such material weaknesses;


(d)    concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);


(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Parent or
any Subsidiary with the SEC or any successor agency, the Toronto Stock Exchange,
NASDAQ or with any other securities exchange, or distributed by the Parent to
its shareholders generally, as the case may be;


(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Parent or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.


SECTION 5.02. Notices of Material Events. The Parent will furnish to the
Administrative Agent and each Lender prompt written notice of the following:


(a) the occurrence of any Default;


(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Parent or any
Subsidiary thereof that, if adversely determined, could reasonably be expected
to result in a Material Adverse Effect;


(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Parent and its Subsidiaries in an aggregate amount exceeding
$250,000; and


(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement on
behalf of the Parent from a Financial Officer of the Parent setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


SECTION 5.03. Existence; Conduct of Business. The Parent will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.


SECTION 5.04. Payment of Obligations. The Parent will, and will cause each Loan
Party and, except to the extent it would not reasonably be expected to result in
a Material Adverse Effect, its other Subsidiaries to, pay its obliga-tions,
including Tax liabilities, that, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where (a)
the validity or amount thereof is being contested in good faith by appropri-ate
proceedings, (b) the Parent or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.


SECTION 5.05. Maintenance of Properties; Insurance. The Parent will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.
    
SECTION 5.06. Books and Records; Inspection Rights. The Parent will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Parent will, and will cause each
of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants and permit any representatives designated by the
Administrative Agent to conduct field examinations of the Collateral, all at
such reasonable times and as often as reasonably requested. The Parent shall
take all action to ensure that the Administrative Agent and the Lenders shall be
entitled to rely on annual audited financial statements of the Parent and its
Subsidiaries. The Parent shall take all action to correct in all material
respects any material weaknesses in the design or operation of the internal
controls over the financial reporting of the Parent and its Subsidiaries within
nine months from the date any such material weakness is reported or required to
be reported by the rules and regulations of the SEC or any applicable stock
exchange.


SECTION 5.07. Compliance with Laws. The Parent will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
and Letters of Credit will be used working capital needs, capital expenditures
and general corporate purposes (including Acquisitions permitted hereunder). No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.


SECTION 5.09. Collateral Security; Further Assurances. (a) To guarantee or
secure the payment when due of the Secured Obligations, the Borrowers shall
execute and deliver, or cause to be executed and delivered, to the Lenders and
the Administrative Agent Collateral Documents granting or providing for the
following:


(i) Guaranties of all Guarantors; provided that the Guaranties required to be
provided by the Material Non-U.S./Canadian Subsidiary Guarantors existing as of
the Effective Date shall not be required to be delivered hereunder until the
date 60 days after the Effective Date.


(ii) Security Agreements granting a first priority, enforceable Lien and
security interest, subject only to Liens permitted by Section 6.02, on all
present and future accounts, chattel paper, commercial tort claims, deposit
accounts, documents, farm products, fixtures, chattel paper, equipment, general
intangibles, goods, instruments, inventory, investment property,
letter-of-credit rights (as those terms are defined in the UCC) and all other
personal property of each U.S./Canadian Loan Party.


(iii) All other security and collateral described in the Collateral Documents.


(b)    The Parent agrees that it will promptly notify the Administrative Agent
of the formation or acquisition of any Subsidiary that is a Guarantor or the
acquisition of any assets on which a Lien is required to be granted under
5.09(a)(ii) or (iii) and that is not covered by existing Collateral Documents.
The Parent agrees that it will promptly execute and deliver, and cause each such
Guarantor to execute and deliver, promptly upon the request of the
Administrative Agent, such additional Collateral Documents and other agreements,
documents and instruments, each in form and substance reasonably satisfactory to
the Administrative Agent, sufficient to grant to the Administrative Agent, for
the benefit of the Lenders and the Administrative Agent, the Guaranties (in the
case of all Guarantors) and Liens (in the case of the U.S./Canadian Loan
Parties) contemplated by this Agreement and the Collateral Documents, provided
that the Guaranty and related documents of any Non-U.S./Canadian Subsidiary that
becomes a Material Non-U.S./Canadian Subsidiary Guarantor after the Effective
Date shall not be required to be delivered hereunder until the date 60 days
after the Fiscal Quarter during which such Non-U.S./Canadian Subsidiary becomes
a Material Non-U.S./Canadian Subsidiary Guarantor. The Parent shall deliver, and
cause each other U.S./Canadian Loan Party to deliver, to the Administrative
Agent all original instruments payable to it and all securities and other
certificates for any Equity Interests owned by it with any endorsements thereto
and transfer powers with respect thereto reasonably required by the
Administrative Agent. Additionally, the Parent shall execute and deliver, and
cause each Guarantor to execute and deliver, promptly upon the request of the
Administrative Agent, such certificates, legal opinions, insurance, lien
searches, environmental reports, organizational and other charter documents,
resolutions and other documents and agreements as the Administrative Agent may
reasonably request in connection therewith. If requested by the Administrative
Agent, the Parent shall use commercially reasonable efforts to cause each lessor
of real property to any U.S./Canadian Loan Party where any Collateral valued in
excess of $2,500,000 is located in the U.S. or Canada to execute and deliver to
the Administrative Agent an agreement in form and substance reasonably
acceptable to the Administrative Agent duly executed on behalf of such lessor
waiving any distraint, lien and similar rights with respect to any property
subject to the Collateral Documents and agreeing to permit the Administrative
Agent to enter such premises in connection therewith. The Borrowers shall
execute and deliver, and cause each Subsidiary to execute and deliver, promptly
upon the request of the Administrative Agent, such agreements and instruments
evidencing any intercompany loans or other advances among the Parent and the
Subsidiaries, or any of them, and all such intercompany loans or other advances
shall be, and are hereby made, subordinate and junior to the Secured Obligations
and no payments may be made on such intercompany loans or other advances upon
and during the continuance of a Default unless otherwise agreed to by the
Administrative Agent.


(c)     Notwithstanding anything herein to the contrary, the Administrative
Agent, the Lenders and the Borrowers agree that (i) Collateral Documents with
respect to the perfection of the security interests in the deposit accounts of
the Loan Parties shall not be required to be delivered on the Effective Date,
provided that the Parent shall deliver, and cause each other U.S./Canadian Loan
Party to deliver, within 45 days after the Effective Date, all additional
Collateral Documents reasonably requested by the Administrative Agent with
respect to the perfection of the security interests in the deposit accounts of
the U.S./Canadian Loan Parties and (ii) the pledge of the Equity Interests of
Subsidiaries shall be limited to Equity Interests of Subsidiaries owned directly
by a U.S./Canadian Loan Party, and any documentation or other requirements, if
any, in addition to those delivered as of the Effective Date to create or
perfect the pledge of the Equity Interests of Subsidiaries that are not
U.S./Canadian Loan Parties but are owned directly by a U.S./Canadian Loan Party
may be completed on a post closing basis as agreed to by the Administrative
Agent, provided that the Parent agrees, if legally permitted, to deliver, and
cause each Subsidiary to deliver, such additional agreements and documents and
satisfy such other conditions as reasonably required by the Administrative Agent
at any time and within 30 days (or such later date agreed to by the
Administrative Agent) after so requested by the Administrative Agent. It is
acknowledged and agreed that the Administrative Agent has no obligation to
require any such additional documentation or other requirements under this
clause (c).


(d)    The Parent may elect at any time to make any Non-U.S./Canadian Subsidiary
that is not a Material Non-U.S./Canadian Subsidiary a Guarantor hereunder,
provided that the such Non-U.S./Canadian Subsidiary shall (i) execute and
deliver to the Administrative Agent a Guaranty or joinder to a Guaranty
satisfactory to the Administrative Agent and (ii) shall deliver to the
Administrative Agent such certificates, legal opinions, lien searches,
organizational and other charter documents, resolutions and other documents and
agreements as the Administrative Agent may request in connection therewith, each
in form and substance satisfactory to the Administrative Agent. Upon the
satisfaction of the requirements in the preceding sentence, such
Non-U.S./Canadian Subsidiary shall be a Guarantor hereunder and, other than in
connection with the payment in full of the Secured Obligations and the
termination of all Commitments, may not be released from such Guaranty except as
permitted under Section 9.02.




ARTICLE VI


Negative Covenants


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrowers covenant and agree with the Lenders that:


SECTION 6.01. Indebtedness. The Parent will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:


(a) Indebtedness created hereunder;


(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;


(c) Indebtedness (i) between Loan Parties and (ii) owing by a Loan Party to a
Subsidiary that is not a Loan Party provided that such Indebtedness under this
clause (ii) shall be on terms reasonably satisfactory to the Administrative
Agent and shall be subordinated to the Secured Obligations hereunder in a manner
and by written agreement reasonably satisfactory to Administrative Agent;


(d) Guarantees by the Parent of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Parent or any other Subsidiary, provided that
any such Guarantee provided by a Loan Party for the Indebtedness of a Subsidiary
that is not a Loan Party shall be on terms reasonably satisfactory to the
Administrative Agent and shall be subordinated to the Secured Obligations
hereunder in a manner and by written agreement reasonably satisfactory to
Administrative Agent;


(e) Indebtedness of the Parent or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $10,000,000 at any time outstanding;


(f) Subordinated Indebtedness;


(g) Indebtedness under any Swap Agreement Obligation owing to any Lender or any
Affiliate of a Lender;


(h) Indebtedness of any Person that becomes a Subsidiary after the date hereof
in connection with a Permitted Acquisition, provided that (i) the aggregate
outstanding principal amount of such Indebtedness shall not exceed $50,000,000,
(ii) such Indebtedness exists at the time such Person becomes a Subsidiary or
such assets are acquired and is not created in contemplation of such Person
becoming a Subsidiary or such Acquisition, (iii) neither the Parent nor any
other Subsidiary Guarantees such Indebtedness at any time, and (iv) any
extension, renewal or refinancing of such Indebtedness will not increase the
original principal amount thereof except by an amount equal to unpaid accrued
interest (including capitalized interest increasing the principal thereof) and
premium thereon plus other reasonable amounts paid, and fees and expenses,
reasonably incurred, in connection with the foregoing;


(i) Indebtedness between Loan Parties and Subsidiaries that are not Loan
Parties, to the extent permitted under Section 6.04, provided that any such
Indebtedness of a Loan Party owing to a Subsidiary that is not a Loan Party
shall be on terms reasonably satisfactory to the Administrative Agent and shall
be subordinated to the Secured Obligations hereunder in a manner and by written
agreement reasonably satisfactory to Administrative Agent; and


(j) Other unsecured Indebtedness in aggregate outstanding amount not to exceed
$50,000,000 minus the amount of outstanding Indebtedness permitted by
Section 6.01(e), provided that the aggregate amount of Indebtedness of
Non-U.S./Canadian Guarantors permitted under this clause (j) shall not exceed
$10,000,000.


SECTION 6.02. Liens. The Parent will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:


(a) Permitted Encumbrances and Liens created under this Agreement or any
Collateral Document;


(b) any Lien on any property or asset of the Parent or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Parent or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;


(c) Liens on fixed or capital assets acquired, constructed or improved by the
Parent or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 6.01(e), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Parent or any Subsidiary; and


(d) Liens securing Indebtedness permitted by Section 6.01(h), provided that such
Liens (i) shall only cover the property (including, with respect to floating
Liens, types of property) securing such Indebtedness immediately before the
relevant Permitted Acquisition and (ii) shall not include Liens incurred in
contemplation of the relevant Person becoming a Subsidiary or of such
Acquisition.

SECTION 6.03. Fundamental Changes; Sale of Assets. (a) The Parent will not, and
will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Subsidiary may merge into a Borrower in a transaction in which a Borrower is the
surviving corporation, (ii) any Subsidiary may merge into any Subsidiary in a
transaction in which the surviving entity is a Subsidiary, provided that, in any
such merger involving a Loan Party, the surviving entity is a Loan Party, and
(iii) any Subsidiary that is not material may liquidate or dissolve if the
Parent determines in good faith that such liquidation or dissolution is in the
best interests of the Parent and is not materially disadvantageous to the
Lenders; provided that any such merger involving a Person that is not a
Wholly-Owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 6.04.


(b) The Parent will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Parent and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.


(c) The Parent will not, and will not permit any Subsidiary to sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) any of its assets (in each case, whether now owned or hereafter
acquired, but excluding the sale of inventory in the ordinary course of its
business), except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, the following
sales and other dispositions may be made: (i) sales of obsolete assets not
exceeding $15,000,000 in any Fiscal Year, without carry-over of unused amounts
from previous Fiscal Years; (ii) sales of rental fleet assets if, both before
and after giving effect to such sale, the Loan Parties own at least (A) prior to
the date 90 days after the Effective Date, thirty-five (35) top-drive rental
fleet units with an average value for such units comparable to the average value
of top-drive rental fleet units in the rental fleet of the Loan Parties as of
the Effective Date and (B) on or after the date 90 days after the Effective
Date, seventy-five (75) top-drive rental fleet units with an average value for
such units comparable to the average value of top-drive rental fleet units in
the rental fleet of the Loan Parties as of the Effective Date; (iii) sales of
other plant, property, and equipment assets (other than rental fleet assets)
held for lease or sale and that do not constitute a significant portion of the
assets of the Parent and its Subsidiaries, provided that 100% of the Net Cash
Proceeds of such sales are used within 270 days after the receipt of such
proceeds to purchase other similar plant, property, and equipment assets of
comparable value; (iv) a sale of assets that has been disclosed to the
Administrative Agent in writing dated as of or prior to the Effective Date; (v)
dispositions of assets outside of the ordinary course of business up to an
aggregate net book value equal to $5,000,000 during any Fiscal Year; and (vi)
transfers of assets among the Parent and its Subsidiaries, provided that that
any such transfer shall be deemed an advance subject to the limitations set
forth in Section 6.04 (with the amount of any such advance based on the fair
market value of the asset transferred). In the case of any such sale or other
disposition made in accordance with the provisions of the preceding sentence,
such assets may not be sold for an amount which is less than fair market value.
If a sale, transfer, lease or other disposition of any asset is permitted by
this Section 6.03(c), and at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, then the
Administrative Agent shall release its Lien (if any) on such asset.


SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Parent will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a
Wholly-Owned Subsidiary prior to such merger) any Equity Interests, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or make any Acquisition,
except:
    
(a) Permitted Investments;


(b) investments and loans existing on the date hereof and set forth in Schedule
6.04, without any increase of the outstanding amount thereof as reduced from
time to time;


(c) investments by Loan Parties in the Equity Interests of Loan Parties;


(d) (i) loans or advances made by a Loan Party to another Loan Party, (ii) loans
or advances made by any Subsidiary that is not a Loan Party to another
Subsidiary that is not a Loan Party, and (iii) loans or advances made by an
Subsidiary that is not a Loan Party to a Loan Party, provided that any such loan
or advance under this clause (iii) shall be on terms reasonably satisfactory to
the Administrative Agent and shall be subordinated to the Secured Obligations
hereunder in a manner and by written agreement reasonably satisfactory to
Administrative Agent;


(e) Guarantees constituting Indebtedness permitted by Section 6.01;


(f) Guarantees, investments, loans or advances not otherwise permitted by this
Section 6.04 (determined for intercompany investments, loans and advances
between any Loan Party and any Subsidiary that is not a Loan Party based on the
net amount of such intercompany investments, loans and advances made after March
31, 2012) in an aggregate amount at any one time outstanding not to exceed an
amount equal to 10% of Consolidated Tangible Assets (as determined based on the
most recent consolidated financial statements required to be provided under
Section 5.01(a) or 5.01(b)); and


(g) Acquisitions, provided that: (i) before and after giving pro forma effect
thereto (as of the end of the most recently ended Fiscal Quarter of the Parent),
no Default exists or would be caused thereby and the representations and
warranties contained in the Loan Documents shall be true and correct on and as
of the date thereof (both before and after such Acquisition is consummated,
except to the extent such representations and warranties are expressly limited
to any earlier date (in which case such representations and warranties shall be
true and correct in all material respects on and as of such earlier date)) as if
made on the date such Acquisition is consummated, (ii) both before and after
giving effect to such Acquisition, the aggregate Commitments exceed the sum of
the Revolving Loans and the LC Exposure by at least $10,000,000, (iii) the
target of such Acquisition is in the oil or gas related business, and (iv) the
aggregate consideration paid or payable in connection with any such Acquisition
and permitted by this proviso, including without limitation any Indebtedness
assumed in connection therewith, all guarantees or other liabilities incurred in
connection therewith, and all earn-outs and other deferred payments and other
direct or indirect consideration in connection therewith, shall not exceed (x)
when aggregated with all other Acquisitions since the Effective Date,
$250,000,000 or (y) $50,000,000 for any single Acquisition.


SECTION 6.05. Swap Agreements. The Parent will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Parent or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Parent or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Parent or
any Subsidiary.


SECTION 6.06. Restricted Payments. The Parent will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:
(a) the Parent may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock;
(b) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests;
(c) the Parent and each Subsidiary thereof may purchase, redeem or otherwise
acquire shares of its common stock or other common Equity Interests or warrants
or options to acquire any such shares with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;
(d) the Parent may make Restricted Payments consisting of redemptions,
retirements, acquisitions, cancellations or terminations of any Equity Interests
in the Parent in an aggregate amount after the Effective Date not to exceed
$50,000,000, provided that, before and after giving pro forma effect to such
Restricted Payments, (i) no Default exists or would be caused thereby, (ii) the
representations and warranties contained in the Loan Documents shall be true and
correct on and as of the date thereof (both before and after giving pro forma
effect thereto) as if made on such date, (iii) the Leverage Ratio is less than
2.0:1.0, and (iv) the sum of (A) Unrestricted Cash plus (B) the excess of the
aggregate Commitments over the Revolving Loans and the LC Exposure is at least
$50,000,000.
(e) the Parent may make other Restricted Payments in any Fiscal Year not to
exceed $5,000,000 plus 50% of Consolidated Net Income from the previous Fiscal
Year (with no carry-over), provided that, before and after giving pro forma
effect to such Restricted Payments, (i) no Default exists or would be caused
thereby, (ii) the representations and warranties contained in the Loan Documents
shall be true and correct on and as of the date thereof (both before and after
giving pro forma effect thereto) as if made on such date, and (iii) the excess
of the aggregate Commitments over the Revolving Loans and the LC Exposure is at
least $10,000,000.
SECTION 6.07. Transactions with Affiliates. The Parent will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Parent or such Subsidiary than could be
obtained on an arm's-length basis from unrelated third parties, (b) transactions
between or among the Parent and any Subsidiary, or a Subsidiary and any other
Subsidiary, and (c) any Restricted Payment permitted by Section 6.06.
SECTION 6.08. Restrictive Agreements. The Parent will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Parent or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its Equity Interests or to make or repay loans or advances to
the Parent or any other Subsidiary or to Guarantee Indebtedness of the Parent or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.08 (or any amendment or modification thereof not
expanding the scope of, any such restriction or condition), (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness and (v) clause (a) of the foregoing shall not apply to
customary provisions in leases restricting the assignment thereof.
    
SECTION 6.09. Change of Name or Location; Change of Fiscal Year. No
U.S./Canadian Loan Party shall (a) change its name as it appears in official
filings in the state or province of its incorporation or organization, (b)
change its chief executive office or mailing address, (c) change the type of
entity that it is, (d) change its organization identification number, if any,
issued by its state or province of incorporation or other organization, or (e)
change its state or province of incorporation or organization, in each case,
unless the Administrative Agent shall have received at least thirty days prior
written notice of such change and the Administrative Agent shall have
acknowledged in writing that either (1) such change will not adversely affect
the validity, perfection or priority of the Administrative Agent's security
interest in the Collateral, or (2) any reasonable action requested by the
Administrative Agent in connection therewith has been completed or taken
(including any action to continue the perfection of any Liens in favor of the
Administrative Agent, on behalf of Lenders, in any Collateral). No Loan Party
shall change its Fiscal Year.


SECTION 6.10. Amendments to Agreements. No Loan Party will, nor will any Loan
Party permit its Subsidiary to, amend, supplement or otherwise modify (a) its
articles of incorporation, charter, certificate of formation, by-laws or other
organizational document, (b) any instrument or agreement evidencing or relating
to any Subordinated Indebtedness or (c) any material term of any agreement with
respect to any Acquisition, except to the extent, in each instance, such
amendment, supplement or other modification would not increase in any material
respect any obligation of the Parent or any Subsidiary or adversely affect the
rights and interests of the Parent, any Subsidiary or any Lender in any material
respect.


SECTION 6.11. Prepayment of Indebtedness; Subordinated Indebtedness.


(a)No Loan Party shall, directly or indirectly, voluntarily purchase, redeem,
defease or prepay any principal of, premium, if any, interest or other amount
payable in respect of any Indebtedness prior to its scheduled maturity, other
than (i) the Obligations and the Indebtedness described on Schedule 6.01 hereto;
(ii) Indebtedness secured by Liens permitted by Section 6.02 if the asset
securing such Indebtedness has been sold or otherwise disposed of in accordance
herewith; and (iii) Indebtedness permitted hereunder upon any permitted
refinancing thereof in accordance therewith.


(b)No Loan Party shall make any amendment or modification to the indenture, note
or other agreement evidencing or governing any Subordinated Indebtedness, or
directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Subordinated Indebtedness.
        
SECTION 6.12. Leverage Ratio. The Parent will not permit the Leverage Ratio to
be greater than 3.00 to 1.0 at any time.


SECTION 6.13. Minimum Net Worth. The Parent will at all times maintain
Consolidated Net Worth of not less than the sum of (a) $330,000,000, plus (b)
50% of positive Consolidated Net Income for each Fiscal Year, commencing with
the Fiscal Year ending December 31, 2012 and added as of the end of each Fiscal
Year, plus (c) 75% of the amount by which Consolidated Net Worth is increased
pursuant to any issuance of any Equity Interests of the Parent after the
Effective Date.


SECTION 6.14. Interest Coverage Ratio. The Parent will not permit the Interest
Coverage Ratio, determined as of the end of each of its Fiscal Quarters for the
then most-recently ended four Fiscal Quarters, to be less 3.00 to 1.0 as of the
end of any Fiscal Quarter, commencing with the Fiscal Quarter ending March 31,
2012.


SECTION 6.15. Consolidated Capital Expenditures. If the Leverage Ratio is
greater than 2.0:1.0 as of the end of any Fiscal Quarter, commencing with the
Fiscal Quarter ending March 31, 2012 (each such Fiscal Quarter, a “Leveraged
Fiscal Quarter”), the Parent will not permit Consolidated Capital Expenditures,
for each of the four Fiscal Quarters ending after such Leveraged Fiscal Quarter,
to be greater than the sum of (i) Consolidated EBITDA calculated for the then
most-recently completed four Fiscal Quarters, plus (ii) the Net Cash Proceeds
from Asset Sales for the then most-recently completed four Fiscal Quarters.


ARTICLE VII


Events of Default


If any of the following events ("Events of Default") shall occur:


(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepay-ment thereof or otherwise;


(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;


(c) any representation or warranty made or deemed made by or on behalf of the
Parent or any Subsidiary in or in connection with this Agreement, any other Loan
Document or any amendment or modification hereof or waiver thereof, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any amendment or modification hereof or
waiver hereunder, shall prove to have been incorrect in all material respects
when made;


(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to any Borrower's
existence) or 5.08 or in Article VI;


(e) any Loan Party shall fail to observe or perform any covenant, condition or
agree-ment contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article) or any other Loan Document, and such failure
shall continue unremedied for a period of 15 days after notice thereof from the
Administrative Agent to the Parent (which notice will be given at the request of
any Lender);


(f) the Parent or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, and such
failure shall continue after expiration of any applicable grace or cure period;


(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;


(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect (including without
limitation the Bankruptcy Code of the United States, the Bankruptcy and
Insolvency Act (Canada) and the Companies' Creditors Arrangement Act (Canada))
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;


(i) the Parent or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect (including without limitation the Bankruptcy Code
of the United States, the Bankruptcy and Insolvency Act (Canada) and the
Companies' Creditors Arrangement Act (Canada)), (ii) consent to the institution
of, or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar offi-cial for the Parent or any Subsidiary or for a substan-tial part of
its assets, (iv) file an answer admit-ting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the fore-going;


(j) the Parent or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;


(k) one or more judgments for the payment of money in an aggregate amount in
excess of $2,500,000 shall be rendered against the Parent, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Parent or any Subsidiary to enforce any such judgment;


(l) an ERISA Event or the institution of any steps by any Loan Party or any of
their respective Subsidiaries or any applicable regulatory authority to
terminate a Canadian Pension Plan (wholly or in part) shall have occurred that,
when taken together with all other such other events that have occurred, could
reasonably be expected, in the opinion of the Required Lenders, to result in
liability of the Parent and its Subsidiaries in an aggregate amount exceeding
$2,500,000 in any year;


(m) Any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document, or any Loan Party shall fail to
comply with any of the terms or provisions of any Collateral Document if the
failure continues beyond any period of grace provided for in the applicable
Collateral Document, or any Collateral Document granting a Lien shall for any
reason fail to create a valid and perfected first priority security interest in
any Collateral purported to be covered thereby or subordination to be created
thereunder, except as permitted by the terms of this Agreement or any Collateral
Document;


(n) a Change in Control shall occur;


then, and in every such event (other than an event with respect to a Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrowers, take either
or both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then out-standing to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to a Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without present-ment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.


ARTICLE VIII


The Administrative Agent


Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.


The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affili-ates may accept deposits from, lend money to and generally engage
in any kind of business with the Parent or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Parent or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
wilful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrowers or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrowers. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor,
in consultation with the Borrowers (provided no Default has occurred and is
continuing). If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the Administrative Agent's resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.


Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and informa-tion as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.


The Administrative Agent shall have no obligation whatsoever to any of the
Lenders to assure that the Collateral exists or is owned by the Loan Parties or
is cared for, protected, or insured or has been encumbered, or that the Liens
granted to the Administrative Agent therein have been properly or sufficiently
or lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure, or fidelity, or to continue exercising, any of the
rights, authorities, and powers granted or available to the Administrative Agent
pursuant to any of the Loan Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission, or event related thereto, the
Administrative Agent may act in any manner it may deem appropriate, in its sole
discretion given the Administrative Agent's own interest in the Collateral in
its capacity as one of the Lenders and that the Administrative Agent shall have
no other duty or liability whatsoever to any Lender as to any of the foregoing.
Each Lender hereby appoints each other Lender as its agent for the purpose of
perfecting Liens, for the benefit of the Administrative Agent and the Lenders,
in assets which, in accordance with Article 9 of the UCC or any other applicable
law can be perfected only by possession. Should any Lender (other than the
Administrative Agent) obtain possession of any such Collateral, such Lender
shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent's request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent's instructions.
Each Lender hereby agrees as follows: (a) such Lender is deemed to have
requested that the Administrative Agent furnish such Lender, promptly after it
becomes available, a copy of each Report prepared by or on behalf of the
Administrative Agent; (b) such Lender expressly agrees and acknowledges that
neither the Administrative Agent nor any Related Party (i) makes any
representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein, or (ii)
shall be liable for any information contained in any Report; (c) such Lender
expressly agrees and acknowledges that the Reports are not comprehensive audits
or examinations, that the Administrative Agent, any of its Related Parties or
any other party performing any audit or examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties' books and records, as well as on representations of the Loan Parties'
personnel and that the Administrative Agent and its Related Parties undertake no
obligation to update, correct or supplement the Reports; (d) such Lender agrees
to keep all Reports confidential and strictly for its internal use, not share
the Report with any Loan Party and not to distribute any Report to any other
Person except as otherwise permitted pursuant to this Agreement; and (e) without
limiting the generality of any other indemnification provision contained in this
Agreement, such Lender agrees (i) that neither the Administrative Agent nor any
of its Related Parties shall be liable to such Lender or any other Person
receiving a copy of the Report for any inaccuracy or omission contained in or
relating to a Report, (ii) to conduct its own due diligence investigation and
make credit decisions with respect to the Loan Parties based on such documents
as such Lender deems appropriate without any reliance on the Reports or on the
Administrative Agent or any of its Related Parties, (iii) to hold the
Administrative Agent and any such other Person preparing a Report harmless from
any action the indemnifying Lender may take or conclusion the indemnifying
Lender may reach or draw from any Report in connection with any Credit
Extensions that the indemnifying Lender has made or may make to the Loan
Parties, or the indemnifying Lender's participation in, or the indemnifying
Lender's purchase of, any Obligations and (iv) to pay and protect, and
indemnify, defend, and hold the Administrative Agent and any such other Person
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including reasonable attorney fees)
incurred by the Administrative Agent and any such other Person preparing a
Report as the direct or indirect result of any third parties who might obtain
all or part of any Report through the indemnifying Lender.


In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the UCC.
Each Lender authorizes the Administrative Agent to enter into each of the
Collateral Documents to which it is a party and to take all action contemplated
by such documents. Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Collateral
Documents. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties.


The Lenders hereby empower and authorize the Administrative Agent to execute and
deliver to the Loan Parties on their behalf any agreements, documents or
instruments as shall be necessary or appropriate to effect any releases or
subordinations of Collateral which shall be permitted by the terms hereof or of
any other Loan Document (whether pursuant to a permitted sale or otherwise) or
which shall otherwise have been approved by the Required Lenders in writing.


The Administrative Agent, on behalf of itself and the Lenders, shall have the
right to credit bid and purchase for the benefit of the Administrative Agent and
the Lenders all or any portion of Collateral at any sale thereof conducted by
the Administrative Agent under the provisions of the UCC, including pursuant to
Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the Bankruptcy Code, including Section 363 thereof, or a sale
under a plan of reorganization, or at any other sale or foreclosure conducted by
the Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable law. Each Lender hereby agrees that, except as otherwise
provided in any Loan Documents or with the written consent of the Administrative
Agent and the Required Lenders, it will not take any enforcement action,
accelerate obligations under any Loan Documents, or exercise any right that it
might otherwise have under any applicable law to credit bid at foreclosure
sales, UCC sales or other similar dispositions of Collateral.


The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.


In case of the pendency of any proceeding under any proceeding or petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or LC
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on any Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:


(a) to file and prove a claim for the whole amount of the principal and interest
and other amounts owing and unpaid in respect of the Loans, LC Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Banks and the
Administrative Agent hereunder) allowed in such judicial proceeding; and


(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and


(c) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent hereunder.


ARTICLE IX


Miscellaneous


SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:


(i) if to the Borrowers, to it at 3993 Sam Houston Parkway North, Suite 100,
Houston, Texas 77043-1221, Attention: Robert Kayl, Senior Vice President and
Chief Financial Officer (at such telecopy numbers to be determined and supplied
by the Borrowers);


(ii) if to the Administrative Agent, Issuing Bank or Swingline Lender, to
JPMorgan Chase Bank, N.A. at such address and other contact information as from
time to time supplied to the parties hereto by the Administrative Agent; and


(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.


(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or a Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.


(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.


SECTION 9.02. Waivers; Amendments. (a)  No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agree-ment or
consent to any departure by the Borrowers therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effec-tive only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
        
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender or, other than pursuant to Section 2.09, increase
the aggregate amount of all Commitments, (ii) reduce the principal amount of any
Loan or LC Disbursement or reduce the rate of interest thereon, or reduce any
fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender (it being understood and agreed that
(x) any increase in the total Commitments and related modifications approved by
each Lender increasing any of its Commitments and by the Required Lenders shall
not be deemed to alter the manner in which payments are shared or alter any
other pro rata sharing of payments and (y) any “amend-and-extend” transaction
that extends the Revolving Credit Maturity Date only for those Lenders that
agree to such an extension (which extension may include different pricing and
fees for such extending Lenders, and which extension shall not apply to those
Lenders that do not approve such extension) shall not be deemed to alter the
manner in which payments are shared or alter any other pro rata sharing of
payments), (v) release all or substantially all of the Collateral without the
written consent of each Lender, (vi) except as provided in Section 9.02(f),
release any material Guarantor without the written consent of each Lender, or
(vii) change any of the provisions of this Section or the definition of
"Required Lenders" or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be. Without limiting the foregoing, Section 2.20 may not be amended or
otherwise modified without the prior written consent of the Administrative
Agent, the Issuing Bank and the Swingline Lender.
(c) If, in connection with any proposed amendment, waiver or consent requiring
the consent of all Lenders, the consent of the Required Lenders is obtained, but
the consent of other Lenders is not obtained (any such Lender whose consent is
not obtained being referred to herein as a “Non-Consenting Lender”), then, so
long as the Administrative Agent is not a Non-Consenting Lender, the Borrowers
may elect to replace such Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrowers and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Advances and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment Agreement and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of Section 9.04
applicable to assignments, and (ii) the Borrowers shall pay to such
Non-Consenting Lender in same day funds on the day of such replacement (1) all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Borrowers hereunder to and including the date of termination, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.


(d) Notwithstanding anything herein to the contrary, any Person may be added as
a Lender hereunder pursuant to Section 2.09(d) with the written consent of such
Person, the Agent (not to be unreasonably withheld) and the Borrowers and
subject to the execution of such supplemental assumption agreement and other
documents required by the Agent.


(e) Notwithstanding anything to the contrary herein or in any other Loan
Document, the Administrative Agent may, with the consent of the relevant Loan
Parties only, amend, modify or supplement this Agreement or any of the other
Loan Documents as may be reasonably necessary or advisable to cure any error,
ambiguity, omission, defect or inconsistency in order to more accurately reflect
the intent of the parties, provided that (x) prior written notice of such
proposed cure shall be given to the Lenders and (y) the Required Lenders do not
object to such cure in writing to the Administrative Agent within five Business
Days of such notice.


(f)    Notwithstanding anything to the contrary herein or in any other Loan
Document, if (i) a Guarantor is no longer a Subsidiary and (ii) at the time such
Guarantor became a non-Subsidiary and immediately after giving effect thereto,
no Default shall have occurred and then be continuing, such Guarantor shall be
automatically released from its obligations under its Guaranty, without need for
any formal action by the Administrative Agent or any Lender; and the
Administrative Agent will confirm such release by a notice to the Parent upon
receipt of a request therefor.


(g)    Notwithstanding anything to the contrary herein or in any other Loan
Document, if (i) a Loan Party sells all of its Equity Interests issued by a
Material First-Tier Subsidiary and (ii) at the time of such sale, no Event of
Default then existed, then the Administrative Agent shall release its Lien
thereon.


SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a)  The Borrowers shall pay
(i) all reasonable out‑of‑pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement and any of the other Loan Documents (including without limitation
the Collateral and any additional filings, documents, examinations or other
actions with respect thereto) or any amendments, modifications or waivers of the
provi-sions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.


(b) The Borrowers shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an "Indemnitee") against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated
hereby, the performance by the parties hereto of their respective obligations
hereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Parent or any of its
Subsidiaries, or any Environmental Liability related in any way to the Parent or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are deter-mined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee.


(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender's Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.


(d) To the extent permitted by applicable law, the Borrowers shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.


(e) All amounts due under this Section shall be payable promptly after written
demand therefor.


SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrowers without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.


(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:


(A) the Borrowers, provided that, the Borrowers shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; provided further that no consent of the Borrowers shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;


(B) the Administrative Agent; and


(C) the Issuing Bank.


As used herein, "Ineligible Institution" means a (a) natural person or (b)
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof; provided that, such
company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $25,000,000 and a significant part of its activities consist
of making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business.


(ii) Assignments shall be subject to the following additional conditions:


(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender's
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrowers and the Administrative Agent otherwise consent, provided that no such
consent of the Borrowers shall be required if an Event of Default has occurred
and is continuing;


(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender's rights and obligations in
respect of one Class of Commitments or Loans;


(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and


(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee's compliance
procedures and applicable laws, including Federal and state securities laws.


For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.


(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obliga-tions under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the "Register"). The entries in the Register shall be deemed
conclusive absent manifest error, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.


(c)(i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a "Participant") other than an Ineligible
Institution, in all or a portion of such Lender's rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender's obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.


(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers' prior
written consent. A Participant that would be a Non-U.S. Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with Section
2.17(e) as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in the Loans or other obligations under this Agreement (the "Participant
Register"); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant's interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.


(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instru-ments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstand-ing and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.


SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Agreement.


SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrowers against
any of and all the obligations of the Borrowers now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.


SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.


        
(b)  Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against each Borrower or its proper-ties in the courts of any
jurisdiction.


(c)  Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
here-after have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.


(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.


SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12. Confidentiality. (a) Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its and its
Affiliates' directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (iv)
to any other party to this Agreement, (v) in connection with the exercise of any
remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to (1) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (2) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (vii) with the consent of the Borrowers or (viii) to the extent
such Information (1) becomes publicly available other than as a result of a
breach of this Section or (2) becomes available to the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Borrowers. For the purposes of this Section, "Information" means all
information received from the Borrowers relating to the Borrowers or their
business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrowers; provided that, in the case of information
received from the Borrowers after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
    
(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.


(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.


SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under appli-cable law (collectively the "Charges"), shall exceed the maximum
lawful rate (the "Maximum Rate") which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies each Borrower, which information includes the name and address
of each Borrower and other information that will allow such Lender to identify
each Borrower in accordance with the Act.


SECTION 9.15. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.


(b) The obligations of each Borrower and LC Obligor in respect of any sum due to
any party hereto or any holder of the obligations owing hereunder (the
"Applicable Creditor") shall, notwithstanding any judgment in a currency (the
"Judgment Currency") other than the currency in which such sum is stated to be
due hereunder (the "Agreement Currency"), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers and LC
Obligors contained in this Section 9.15 shall survive the termination of this
Agreement and the payment of all other amounts owing hereunder.






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




TESCO CORPORATION


By     /s/ Julio M. Quintana
Name: Julio M. Quintana
Title: President and Chief Executive Officer


By    /s/ Robert L. Kayl
Name: Robert L. Kayl
Title: Sr. Vice President and Chief Financial Officer




TESCO US HOLDING LP


By:    TESCO CANADA INTERNATIONAL INC.,
its general partner


By    /s/ Dean Ferris
Name: Dean Ferris
Title: President




JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent


By    /s/ Thomas Okamoto
Name: Thomas Okamoto
Title: Authorized Officer




JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as the Canadian Swingline Lender and
Issuing Bank to Canadian LC Obligors


By    /s/ Thomas Okamoto
Name: Thomas Okamoto
Title: Authorized Officer




AMEGY BANK NA


By    /s/ G. Scott Collins
Name: G. Scott Collins
Title: Senior Vice President




BOKF, NA dba Bank of Texas


By    /s/ Marian Livingston
Name: Marian Livingston
Title: Senior Vice President




COMERICA BANK


By    /s/ David Balderach
Name: David Balderach
Title: Senior Vice President




HSBC BANK USA, N.A.


By    /s/ Ryan Smith
Name: Ryan Smith
Title: Vice President




THE BANK OF NOVA SCOTIA


By    /s/ Wade Talbott
Name: Wade Talbott
Title: Director, Credit Solutions Group


By    /s/ R. Andrew Roberts
Name: R. Andrew Roberts
Title: Director, Commercial Banking




TRUSTMARK NATIONAL BANK


By    /s/ Jeff Deutsch
Name: Jeff Deutsch
Title: Senior Vice President



1